Exhibit 10.13A

 

 

 

Published CUSIP Number: 28257RAA9

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 6, 2012

among

EINSTEIN NOAH RESTAURANT GROUP, INC.,

as the Borrower,

THE OTHER LOAN PARTIES PARTY HERETO,

THE LENDERS PARTY HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

with

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

BBVA COMPASS,

as Documentation Agent,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC and BBVA COMPASS,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01.

 

Defined Terms

     1   

1.02.

 

Other Interpretive Provisions

     34   

1.03.

 

Accounting Terms

     35   

1.04.

 

Rounding

     36   

1.05.

 

Times of Day

     36   

1.06.

 

Letter of Credit Amounts

     36   

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     36   

2.01.

 

The Loans

     36   

2.02.

 

Borrowings, Conversions and Continuations of Loans

     37   

2.03.

 

Letters of Credit

     38   

2.04.

 

Swing Line Loans

     47   

2.05.

 

Prepayments

     50   

2.06.

 

Termination or Reduction of Commitments

     53   

2.07.

 

Repayment of Loans

     53   

2.08.

 

Interest

     54   

2.09.

 

Fees

     55   

2.10.

 

Computation of Interest and Fees

     55   

2.11.

 

Evidence of Debt

     56   

2.12.

 

Payments Generally; Administrative Agent’s Clawback

     57   

2.13.

 

Sharing of Payments by Lenders

     59   

2.14.

 

Cash Collateral

     60   

2.15.

 

Defaulting Lenders

     61   

2.16.

 

Increase in Revolving Credit Facility

     63   

2.17.

 

Increase in Term Facility

     65   

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     67   

3.01.

 

Taxes

     67   

3.02.

 

Illegality

     71   

3.03.

 

Inability to Determine Rates

     72   

3.04.

 

Increased Costs; Reserves on Eurodollar Rate Loans

     73   

 

i



--------------------------------------------------------------------------------

3.05.

 

Compensation for Losses

     74   

3.06.

 

Mitigation Obligations; Replacement of Lenders

     75   

3.07.

 

Survival

     75   

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     75   

4.01.

 

Conditions of Initial Credit Extension

     75   

4.02.

 

Conditions to all Credit Extensions

     78   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     79   

5.01.

 

Existence, Qualification and Power

     79   

5.02.

 

Authorization; No Contravention

     79   

5.03.

 

Governmental Authorization; Other Consents

     79   

5.04.

 

Binding Effect

     80   

5.05.

 

Financial Statements; No Material Adverse Effect

     80   

5.06.

 

Litigation

     81   

5.07.

 

No Default

     81   

5.08.

 

Ownership of Property

     81   

5.09.

 

Environmental Compliance

     82   

5.10.

 

Insurance

     82   

5.11.

 

Taxes

     82   

5.12.

 

ERISA Compliance

     83   

5.13.

 

Subsidiaries; Equity Interests

     83   

5.14.

 

Margin Regulations; Investment Company Act

     84   

5.15.

 

Disclosure

     84   

5.16.

 

Compliance with Laws

     85   

5.17.

 

Intellectual Property; Licenses, Etc

     85   

5.18.

 

Solvency

     85   

5.19.

 

Labor Matters

     85   

5.20.

 

Collateral Documents

     85   

5.21.

 

Unit Locations; Franchised Unit Locations

     85   

5.22.

 

Franchise Agreements; License Agreements

     86   

5.23.

 

Leases

     86   

5.24.

 

Material Contracts

     86   

5.25.

 

Use of Proceeds

     86   

5.26.

 

Inactive Subsidiaries

     86   

 

ii



--------------------------------------------------------------------------------

5.27.

 

Compliance with OFAC Rules and Regulations

     86   

ARTICLE VI

 

AFFIRMATIVE COVENANTS

     87   

6.01.

 

Financial Statements

     87   

6.02.

 

Compliance Certificates and Certain Reports Sent to Other Parties

     88   

6.03.

 

Notices

     90   

6.04.

 

Payment of Taxes, Other Claims Resulting in Liens and Material Obligations

     91   

6.05.

 

Preservation of Existence, Permits, Licenses, Etc

     91   

6.06.

 

Maintenance of Properties

     92   

6.07.

 

Maintenance of Insurance

     92   

6.08.

 

Compliance with Laws

     92   

6.09.

 

Books and Records

     92   

6.10.

 

Inspection Rights

     92   

6.11.

 

Use of Proceeds

     93   

6.12.

 

Covenant to Guarantee Obligations and Give Security

     93   

6.13.

 

Compliance with Environmental Laws

     95   

6.14.

 

Compliance with Terms of Leaseholds

     96   

6.15.

 

Material Contracts

     96   

6.16.

 

Control Agreements

     96   

6.17.

 

Cash Collateral Accounts

     96   

6.18.

 

Further Assurances

     96   

6.19.

 

Interest Rate Hedging

     97   

ARTICLE VII

 

NEGATIVE COVENANTS

     97   

7.01.

 

Liens

     97   

7.02.

 

Indebtedness

     99   

7.03.

 

Investments

     100   

7.04.

 

Fundamental Changes

     102   

7.05.

 

Dispositions

     103   

7.06.

 

Restricted Payments

     104   

7.07.

 

Change in Nature of Business

     107   

7.08.

 

Transactions with Affiliates

     107   

7.09.

 

Burdensome Agreements

     107   

7.10.

 

Use of Proceeds

     107   

 

iii



--------------------------------------------------------------------------------

7.11.

 

Financial Covenants

     107   

7.12.

 

Capital Expenditures

     108   

7.13.

 

Amendments of Organization Documents

     108   

7.14.

 

Accounting Changes

     109   

7.15.

 

Amendment, Etc

     109   

7.16.

 

Inactive Subsidiaries

     109   

7.17.

 

Sale-Leaseback Transactions

     109   

7.18.

 

Sanctions

     109   

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

     109   

8.01.

 

Events of Default

     109   

8.02.

 

Remedies Upon Event of Default

     112   

8.03.

 

Application of Funds

     112   

ARTICLE IX

 

ADMINISTRATIVE AGENT

     113   

9.01.

 

Appointment and Authority

     113   

9.02.

 

Rights as a Lender

     114   

9.03.

 

Exculpatory Provisions

     114   

9.04.

 

Reliance by Administrative Agent

     115   

9.05.

 

Delegation of Duties

     116   

9.06.

 

Resignation of Administrative Agent

     116   

9.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     117   

9.08.

 

No Other Duties, Etc

     118   

9.09.

 

Administrative Agent May File Proofs of Claim

     118   

9.10.

 

Collateral and Guaranty Matters

     119   

9.11.

 

Secured Cash Management Agreements and Secured Hedge Agreements

     120   

ARTICLE X

 

MISCELLANEOUS

     120   

10.01.

 

Amendments, Etc

     120   

10.02.

 

Notices; Effectiveness; Electronic Communications

     122   

10.03.

 

No Waiver; Cumulative Remedies; Enforcement

     124   

10.04.

 

Expenses; Indemnity; Damage Waiver

     125   

10.05.

 

Payments Set Aside

     127   

10.06.

 

Successors and Assigns

     127   

10.07.

 

Treatment of Certain Information; Confidentiality

     132   

10.08.

 

Right of Setoff

     133   

 

iv



--------------------------------------------------------------------------------

10.09.

 

Interest Rate Limitation

     134   

10.10.

 

Counterparts; Integration; Effectiveness

     134   

10.11.

 

Survival of Representations and Warranties

     134   

10.12.

 

Severability

     134   

10.13.

 

Replacement of Lenders

     135   

10.14.

 

Governing Law; Jurisdiction; Etc

     135   

10.15.

 

Waiver of Jury Trial

     136   

10.16.

 

No Advisory or Fiduciary Responsibility

     137   

10.17.

 

Electronic Execution of Assignments and Certain Other Documents

     137   

10.18.

 

USA PATRIOT Act

     138   

10.19.

 

Advertisement, Promotion and Marketing

     138   

10.20.

 

ENTIRE AGREEMENT

     138   

10.21.

 

Transitional Arrangements

     138   

 

v



--------------------------------------------------------------------------------

SCHEDULES

1.01

  

Existing Letters of Credit

2.01

  

Commitments and Applicable Percentages

2.03

  

Certain Letters of Credit

5.03

  

Certain Authorizations

5.08(b)

  

Owned Real Property

5.08(c)

  

Leased Real Property (Lessee/Lessor)

5.09

  

Environmental Matters

5.12(d)

  

Pension Plans

5.13

  

Subsidiaries and Other Equity Investments; Loan Parties

5.17

  

Intellectual Property Matters

5.21

  

Unit Locations; Franchised Unit Locations

5.22

  

Franchise Agreements; License Agreements

5.23

  

Leases

5.26

  

Inactive Subsidiaries

7.01(b)

  

Existing Liens

7.02(d)

  

Existing Indebtedness

7.03(f)

  

Existing Investments

7.09

  

Burdensome Agreements

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

  

A

  

Committed Loan Notice

B

  

Swing Line Loan Notice

C-1

  

Term Note

C-2

  

Revolving Credit Note

D

  

Compliance Certificate

E-1

  

Assignment and Assumption

E-2

  

Administrative Questionnaire

F

  

Forms of U.S. Tax Compliance Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of December 6 2012, among EINSTEIN NOAH RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), each other Loan Party (as defined herein) party
hereto, each lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower, certain of the Lenders, the Administrative Agent, the Swing Line
Lender and the L/C Issuer are parties to that certain Credit Agreement dated as
of December 20, 2010 (as amended, amended and restated, supplemented or modified
and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”), pursuant to which certain of the Lenders made loans and other
extensions of credit to the Borrower.

The Lenders are willing to amend and restate the Existing Credit Agreement and
make loans and other extensions of credit to the Borrower, all on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged (these preliminary statements being an integral part of
this Agreement), the parties hereto hereby agree that, as of the Restatement
Effective Date, the Existing Credit Agreement shall be amended and restated in
its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Control Agreement” means any deposit account control agreement,
securities account control agreement or similar agreement entered into by a Loan
Party, the Administrative Agent and the applicable financial institution,
granting to the Administrative Agent, for the benefit of the Secured Parties, a
perfected, first priority Lien and “control” (as defined in the UCC) in the
applicable deposit account or securities account of a Loan Party.

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as sole
administrative agent and collateral agent under any of the Loan Documents, or
any successor administrative agent and collateral agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Fee Letter” means that certain letter agreement dated November 21, 2012
by and among Bank of America and the Borrower.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term
Facility, the aggregate principal amount of the Term Loans outstanding at such
time and (b) in respect of the Revolving Credit Facility, the sum of (i) the
unused portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.

“Agreement” means this Credit Agreement.

“Amendment and Reaffirmation” means that certain Amendment and Reaffirmation of
Collateral Documents, dated as of the date hereof, by and among the Loan Parties
and the Administrative Agent.

“Applicable Percentage” means (a) in connection with the Term Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term Facility represented by the principal amount of such
Term Lender’s Term Loans at such time, subject to adjustment as provided in
Sections 2.15 and 2.17, and (b) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of the Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time, subject
to adjustment as provided in Sections 2.15 and 2.16. If the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

    Pricing    

Level

  

Consolidated

Leverage Ratio

   Eurodollar
Rate Loans
    and Letter of    
Credit Fees       Base Rate    
Loans       Commitment    
Fee

I

   >2.50:1    4.00%   3.00%   0.50%

II

   >2.00:1 but <2.50:1    3.50%   2.50%   0.45%

III

   >1.50:1 but <2.00:1    3.00%   2.00%   0.40%

IV

   <1.50:1    2.50%   1.50%   0.35%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level I shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Applicable Rate
in effect from the Restatement Effective Date through the first Business Day
immediately following the date the Compliance Certificate is delivered pursuant
to Section 6.02(a) for the Fiscal Quarter ended on or about June 30, 2013, shall
be determined based upon Pricing Level I.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Sections 2.08(b) and 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to either the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders, and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPF&S, Wells Fargo Securities and BBVA Compass, in their
capacity as joint lead arrangers and joint bookrunners.

“Arrangers Fee Letters” means each of (i) that certain letter agreement dated
November 21, 2012 by and among Bank of America, MLPF&S, Wells Fargo, Wells Fargo
Securities and the Borrower, and (ii) that certain letter agreement dated
December 4, 2012 by and between BBVA Compass and the Borrower.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date of determination and without
duplication, (a) in respect of any Capitalized Lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a Capitalized Lease and (c) all Synthetic Debt of such
Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Domestic Subsidiaries for the Fiscal Year ended January 3,
2012, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of the Borrower and its
Domestic Subsidiaries, including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Restatement Effective Date to the earliest of
(a) the Maturity Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate (based on clause (b) of the definition
thereof) plus 1.00%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Base Rate.

“BBVA Compass” means Compass Bank.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

4



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower’s Review of Strategic Alternatives” means the Borrower’s review of
strategic alternatives available to it, including the transactions contemplated
hereby, a business combination involving the Borrower and the sale of the
Borrower, and/or the Borrower’s recapitalization.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure (whether paid from operating cash or financed or made pursuant to a
Capitalized Lease) in respect of amounts paid or debt incurred in connection
with the purchase or lease by such Person or any of its Subsidiaries of capital
assets that would be required to be capitalized and shown on the balance sheet
of such Person in accordance with GAAP; provided that “Capital Expenditures”
shall not include (x) expenditures funded with Net Cash Proceeds received by a
Loan Party with respect to (a) any Disposition by any Loan Party, or (b) any
insurance or condemnation proceeds for assets being replaced, in each case,
received or paid to the account of any Loan Party and referred to in
Section 2.05(b)(i), so long as, in each case, the Borrower is not required to
repay the Obligations with such Net Cash Proceeds in accordance with
Section 2.05(b)(i), (y) expenditures funded directly with proceeds of
contractual reimbursement obligations owing by landlords of the Loan Parties to
the extent actually reimbursed in cash by landlords that are not Affiliates of
any Loan Party and (z) for the avoidance of doubt, Permitted Acquisitions.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties for the purpose of holding Cash Collateral at
Bank of America (or another commercial bank selected in compliance with
Section 6.17) in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.

“Cash Collateralized Surety Bonds” means Indebtedness of the Loan Parties in
respect of surety bonds permitted under Section 7.02(h), to the extent such
Indebtedness is fully cash collateralized with cash or Cash Equivalents that is
subject to a Lien in favor of the holders of such Indebtedness permitted under
Section 7.01(f).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer

 

5



--------------------------------------------------------------------------------

shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Loan Party free and clear of all Liens (other than Liens
created under the Collateral Documents):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking Subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
180 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition; and

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (b) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

6



--------------------------------------------------------------------------------

“Cash Management Bank” means any Lender or an Affiliate of a Lender, in its
capacity as a party to a Cash Management Agreement with a Loan Party, or any
Person that was a Lender or an Affiliate of a Lender at the time it entered into
such Cash Management Agreement or was a party to a Cash Management Agreement on
the Restatement Effective Date, but has ceased to be a Lender (or whose
Affiliate has ceased to be a Lender).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Equity Investors becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board of directors or
equivalent

 

7



--------------------------------------------------------------------------------

governing body on the first day of such period, (ii) whose election or
nomination to that board of directors or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board of directors or
equivalent governing body or (iii) whose election or nomination to that board of
directors or equivalent governing body was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board of directors or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board of directors or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors or equivalent governing body); or

(c) any Person or two or more Persons (other than the Equity Investors) acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower, or
control over the equity securities of the Borrower entitled to vote for members
of the board of directors or equivalent governing body on a fully-diluted basis
(and taking into account all such securities that such Person or Persons has the
right to acquire pursuant to any option right) representing 30% or more of the
combined voting power of such securities; or

(d) the Borrower shall cease, directly or indirectly, to own and control legally
and beneficially all of the Equity Interests in any of its Subsidiaries, unless
otherwise permitted under Section 7.05.

“Class” means each separate class of Loans comprising, as the context may
require, all outstanding Revolving Credit Loans at such time or all outstanding
Term Loans at such time.

“Code” means the Internal Revenue Code of 1986.

“Coke Beverage Marketing Agreement” means the Beverage Marketing Agreement,
dated as of June 24, 2010, between the Borrower and Coca-Cola FoodService, part
of the Coca-Cola Company.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, each Account Control Agreement, the
Guaranty and Security Agreement, the Mortgages, if any, each intellectual
property security agreement, each of the mortgages, collateral assignments,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

8



--------------------------------------------------------------------------------

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) income tax expense in accordance
with GAAP, (iii) depreciation and amortization expense, (iv) non-cash
compensation expenses arising from the issuance of Equity Interests, options to
purchase Equity Interests and stock appreciation rights to the employees of the
Borrower, (v) Consolidated Restaurant Pre-Opening Costs, in an amount not to
exceed $80,000 with respect to any New Operating Unit, for such Measurement
Period, (vi) charges, expenses or losses reducing such Consolidated Net Income
which do not represent a cash item in such period; provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses shall be subtracted from Consolidated EBITDA in the
period when such payments are made, and (vii) any one-time costs, expenses, fees
and management incentive payments paid or accrued during the 2012 Fiscal Year in
connection with the Borrower’s Review of Strategic Alternatives in an amount not
to exceed $5,000,000 in the aggregate (in each case of or by the Borrower and
its Domestic Subsidiaries on a consolidated basis for such Measurement Period),
and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Borrower and its Domestic Subsidiaries on a consolidated basis
for such Measurement Period).

“Consolidated EBITDAR” means, at any date of determination, an amount equal to
(without duplication) (a) Consolidated EBITDA for the most recently completed
Measurement Period plus (b) Consolidated Rental Expense for the most recently
completed Measurement Period.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDAR, less (ii) the aggregate amount of all
Maintenance Capital Expenditures, less (iii) to the extent added back to
Consolidated Net Income in connection with the calculation of Consolidated
EBITDAR, the aggregate amount of income tax expense in accordance with GAAP paid
in cash, to (b) the sum of (i) Consolidated Interest Charges paid in cash,
(ii) the aggregate principal amount of all regularly scheduled principal
payments or redemptions or similar acquisitions for value of outstanding debt
for borrowed money and (iii) Consolidated Rental Expense paid in cash, in each
case, of or by the Borrower and its Domestic Subsidiaries for the most recently
completed Measurement Period.

 

9



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, at any date of determination, for the
Borrower and its Domestic Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all Indebtedness, whether current or
long-term, for borrowed money (including the Obligations) and all Indebtedness
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(e) above of Persons other than the Borrower or any such Domestic Subsidiary,
and (g) all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Borrower or
any such Domestic Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or any such Domestic
Subsidiary; provided that Consolidated Funded Indebtedness shall not include the
Excluded Items.

“Consolidated Interest Charges” means, at any date of determination, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Domestic Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date to (b) Consolidated EBITDA
of the Borrower and its Domestic Subsidiaries on a consolidated basis for the
most recently completed Measurement Period. For purposes of calculating
Consolidated Leverage Ratio, such ratio (and any component definition thereof)
shall be calculated on a Pro Forma Basis (a) in all instances hereunder, in the
event that any Permitted Acquisition or Disposition of all or substantially all
of the assets of a Domestic Subsidiary (to the extent permitted under
Section 7.05) shall have occurred during the relevant period of determination
and (b) in connection with any Specified Transaction, in the event that the
provisions hereof requires Consolidated Leverage Ratio to be calculated as a
condition to the making of such Specified Transaction.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Domestic Subsidiaries on a consolidated basis
for the most recently completed Measurement Period determined in accordance with
GAAP; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the net income
of any Subsidiary of the Borrower during such Measurement Period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its

 

10



--------------------------------------------------------------------------------

Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Domestic
Subsidiary of the Borrower, except that the Borrower’s or any such Domestic
Subsidiary’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or such Domestic Subsidiary as a dividend or other distribution
(and in the case of a dividend or other distribution to a Domestic Subsidiary,
such Domestic Subsidiary is not precluded from further distributing such amount
to the Borrower as described in clause (b) of this proviso).

“Consolidated Rental Expense” means, at any date of determination, all rent
expense arising under operating leases of the Borrower and its Domestic
Subsidiaries for the most recently completed Measurement Period.

“Consolidated Restaurant Pre-Opening Costs” means “Start-up costs” (as such term
is defined in SOP 98-5 (FASB Codification 720-10) published by the American
Institute of Certified Public Accountants) incurred by the Borrower and/or its
Domestic Subsidiaries on a consolidated basis related to the acquisition,
opening and organizing of New Operating Units, such costs to include, without
limitation, the cost of feasibility studies, staff-training, and recruiting and
travel costs for employees engaged in such start-up activities.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Investment Affiliate” means as to any Person, any other Person which
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with, such Person and is organized primarily for making equity or debt
investments in the Borrower and other portfolio companies.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

11



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

12



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Real Estate” means real property with a value in excess of $250,000 in
which any Loan Party holds a fee-owned interest for more than 180 consecutive
days following its acquisition of such property.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

13



--------------------------------------------------------------------------------

“Equity Investors” means, collectively, Greenlight Capital, Inc. and its
Controlled Investment Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means (a) for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =   Eurodollar Base Rate   1.00 – Eurodollar Reserve Percentage

Where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to (i) the British Bankers Association LIBOR Rate or the successor thereto if
the British Bankers Association is no longer making a LIBOR rate available
(“LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two London Banking
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or (ii) if such rate

 

14



--------------------------------------------------------------------------------

is not available at such time for any reason, the rate per annum determined by
the Administrative Agent in good faith to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage;

or (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m. (London
time) determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any Fiscal Year of the Borrower, the excess (if
any) of (a) Consolidated EBITDA for such Fiscal Year over (b) the sum (for such
Fiscal Year) of (i) Consolidated Interest Charges actually paid in cash by
Borrower and its Domestic Subsidiaries, (ii) principal repayments (including,
for the avoidance of doubt, voluntary prepayments), to the extent actually made
or scheduled to be made, of Term Loans and any other Indebtedness (other than
repayments of intercompany loans among Loan Parties (other than Foreign
Subsidiaries) and repayments of Revolving Credit Loans that are not accompanied
by a corresponding commitment reduction) (iii) all income taxes actually paid in
cash by Borrower and its Domestic Subsidiaries, (iv) costs, expenses, fees and
management incentive payments paid or accrued in connection with the Borrower’s
Review of Strategic Alternatives to the extent added back to Consolidated EBITDA
in such Fiscal Year, (v) Consolidated Restaurant Pre-Opening Costs to the extent
added back to Consolidated EBITDA in such Fiscal Year, and (vi) the amount of
all

 

15



--------------------------------------------------------------------------------

cash paid by the Borrower and its Domestic Subsidiaries to fund any transaction
permitted hereunder (including, without limitation, Capital Expenditures
permitted by Section 7.12 and Investments permitted by Section 7.03), but
excluding transactions permitted by Sections 7.06(c), 7.06(d) and 7.06(e).

“Excess Revolving Availability” means, as of any date of determination, the
amount by which (a) the Revolving Credit Facility exceeds (b) the Total
Revolving Credit Outstandings.

“Excluded Items” means collectively, (a) Indebtedness under the Coke Beverage
Marketing Agreement to the extent such Indebtedness is permitted under Sections
7.02(d) and (i) and (b) Cash Collateralized Surety Bonds, provided, that the
Coke Beverage Marketing Agreement shall only constitute an Excluded Item to the
extent a default shall not have occurred and be continuing thereunder which
permits The Coca-Cola Company to terminate such agreement (after giving effect
to any applicable cure periods) and to cause the “Advance” or similar advances
thereunder to become due and payable.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereto.

“Existing Revolving Credit Loans” means the “Revolving Credit Loans” (as defined
in the Existing Credit Agreement).

“Existing Term Loans” means the “Term Loans” (as defined in the Existing Credit
Agreement).

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.01 hereto.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such

 

16



--------------------------------------------------------------------------------

proceeds constitute compensation for lost earnings), condemnation awards (and
payments in lieu thereof), indemnity payments, amounts received under, or in
connection with, judgments or settlement of any dispute, and any purchase price
adjustments; provided, however, that “Extraordinary Receipts” shall not include
(i) proceeds of issuances of Equity Interests of a Loan Party, (ii) proceeds of
Dispositions or of the issuance or incurrence of Indebtedness or (iii) amounts
(other than proceeds of insurance, condemnation awards and purchase price
adjustments) to the extent that, such amounts under this clause (iii) so
received are, or are promptly to, be applied by the Loan Party for the purpose
of satisfying any indemnification or similar claim, or covering or reimbursing
any losses of a Loan Party, in each case arising out of the event resulting in
the receipt of such amounts.

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, the Agent Fee Letter and each Arrangers Fee
Letter.

“Fiscal Quarter” means each period of thirteen weeks ending on or about the
Tuesday closest to March 31, June 30, September 30 and December 31 of each
calendar year.

“Fiscal Year” means the twelve month period ending on the Tuesday closest to
December 31st of each calendar year.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

17



--------------------------------------------------------------------------------

“Foreign Subsidiary” means each Subsidiary other than a Domestic Subsidiary.

“Franchise Agreements” means each of the agreements entered into from time to
time by any Loan Party pursuant to which such Loan Party as Franchisor agrees to
allow a Franchisee to operate a restaurant facility using the “Einstein Bros.
Bagel,” “Noah’s Bagel” or “Manhattan Bagel” restaurant concepts.

“Franchisee” means each third party unaffiliated restaurant operator identified
as a franchisee in any Franchise Agreement.

“Franchised Unit Locations” means, collectively, the property comprising
Franchised Unit Locations described in Part (b) of Schedule 5.21 (as such
Schedule may be updated from time to time with the written consent of the
Administrative Agent).

“Franchisor” means any Loan Party.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Credit Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Revolving Credit Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders in accordance with the
terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Growth Capital Expenditures” means Capital Expenditures related to (a) the
construction, acquisition or opening of New Operating Units or Unit Locations,
(b) the remodeling or renovation of any existing Restaurant, (c) point of sale
upgrade initiatives at existing Restaurants, (d) store relocations and (e) other
growth initiatives.

 

18



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). Unless otherwise
expressly limited by the terms of such Guarantee, the amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith, or if less with respect to facts and circumstances arising
under clause (b) only, the value of the property securing such Indebtedness or
obligation. The term “Guarantee” (x) as a verb has a corresponding meaning and
(y) shall not include warranties or indemnities for goods or services sold in
the ordinary course of business or endorsements of instruments for deposit or
collection in the ordinary course of business.

“Guarantors” means, collectively, each Domestic Subsidiary (other than the
Inactive Subsidiaries) and each Foreign Subsidiary (to the extent no material
adverse tax consequences would result therefrom) of the Borrower that executes
the Guaranty and Security Agreement or any other guaranty of the Obligations.

“Guaranty and Security Agreement” means the Guaranty and Security Agreement,
dated as of the Original Closing Date, among the Borrower, the Guarantors and
the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Lender or an Affiliate of a Lender, in its capacity as a
party to a Swap Contract with a Loan Party, or any Person that was a Lender or
an Affiliate of a Lender at the time it entered into such Swap Contract or was a
party to a Swap Contract on the Restatement Effective Date, but has ceased to be
a Lender (or whose Affiliate has ceased to be a Lender).

 

19



--------------------------------------------------------------------------------

“Inactive Subsidiaries” means, each of (a) Bay Area Bagel, Inc., (b) CR Bagel
Leases, Inc., (c) DAB Industries, Inc. and (d) Manhattan Bagel Construction
Corp., in each case, until such time that such Subsidiary becomes a Guarantor.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, in each case only if such obligation to purchase, redeem, retire,
defease or otherwise make any payment arises prior to the date that is one
calendar year after the Maturity Date; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless (x) such Indebtedness is
expressly made non-recourse to such Person or (y) a portion of such Indebtedness
is expressly made non-recourse to such Person, in which case only such portion
shall not constitute Indebtedness. The amount of any net obligation under any
Swap Contract on

 

20



--------------------------------------------------------------------------------

any date of determination shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date of determination shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed, or converted to or continued
as a Eurodollar Rate Loan, and ending on the date one, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or substantially all of the business of, such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

21



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Guarantor) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder in
accordance with the terms hereof.

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” means, collectively each lease of real property by any Loan Party
related to a Restaurant or to the operation of the business of the Loan Parties.

 

22



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder, and
shall include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the Revolving Credit Facility. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“License Agreement” means each of the license agreements entered into from time
to time by any Loan Party pursuant to which such Loan Party as licensor agrees
to allow a licensee to operate a restaurant facility using the “Einstein Bros.
Bagel,” “Noah’s Bagel” or “Manhattan Bagel” restaurant concept.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Amendment and Reaffirmation, (d) the Collateral Documents, (e) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14, (f) the Fee Letters and (g) each Issuer Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

23



--------------------------------------------------------------------------------

“Maintenance Capital Expenditures” means Capital Expenditures, other than Growth
Capital Expenditures.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party, or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means, with respect to each Loan Party, any contract
(including, without limitation, any Lease, License Agreement and Franchise
Agreement) to which such Person is a party that the termination of which, either
individually or in the aggregate, will cause a Material Adverse Effect.

“Maturity Date” means December 6, 2017; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Borrower.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i) or (a)(ii), an amount equal to 100% of
the Outstanding Amount of all L/C Obligations, and (iii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(iii), an amount equal to 105% of the
Outstanding Amount of all LC Obligations.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means deeds of trust, trust deeds, deeds to secure debt and
mortgages, in each case, covering the Eligible Real Estate.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

24



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by any Loan Party, or any Extraordinary
Receipt received or paid to the account of any Loan Party, the excess, if any,
of (i) the sum of cash and Cash Equivalents received by any Loan Party in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by any Loan Party in connection with
such transaction, (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds and (D) amounts which are
required to be reserved for on the balance sheet or otherwise required to be
placed in escrow in connection with such Disposition, casualty or condemnation
and actually reserved for or actually placed in escrow, unless and until such
amounts are no longer required to be subject to a reserve or are released to any
Loan Party (at which such time, such reserved or escrowed amounts shall
constitute Net Cash Proceeds); and

(b) with respect to the incurrence or issuance of any Indebtedness by any Loan
Party, the excess of (i) the sum of the cash and Cash Equivalents received by
any Loan Party in connection with such transaction (net of all taxes incurred by
any Loan Party in connection therewith) over (ii) the underwriting discounts and
commissions, and other reasonable and customary out-of-pocket expenses, incurred
by any Loan Party in connection therewith.

“New Operating Units” means Restaurants, the ownership or operation of which
started on a date after the Original Closing Date.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

 

25



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means December 20, 2010.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans, on any date of determination, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Credit Loans and Swing Line
Loans, as the case may be, occurring on such date, and (b) with respect to any
L/C Obligations on any date of determination, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

26



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Investment by a Loan Party permitted under
Section 7.03(g).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Prepayment Account” has the meaning specified in Section 2.05(b)(viii).

“Pro Forma Basis” means, with respect to any Specified Transaction, the
calculation of Consolidated Leverage Ratio (and any component definition
thereof) for the Measurement Period most recently ended prior to such Specified
Transaction, as if such Specified Transaction had occurred immediately prior to
the first day of such Measurement Period. For purposes of making this pro forma
calculation of Consolidated Leverage Ratio (and any component definition
thereof), adjustments described in clauses (a), (b) and (c) below (all such
adjustments to be reasonably acceptable to the Administrative Agent) shall be
included:

(a) (i) all Indebtedness (whether under this Agreement or otherwise), other
liabilities and any other balance sheet adjustments incurred, made or assumed in
connection with a Specified Transaction shall be deemed to have been incurred,
made or assumed as of the first day of the relevant Measurement Period, and
(ii) all Indebtedness which was repaid, released or satisfied in connection with
a Specified Transaction, all Indebtedness of the Person acquired or to be
acquired in a Permitted Acquisition

 

27



--------------------------------------------------------------------------------

constituting a Specified Transaction or which is attributable to the business,
business division, unit, restaurant or Person acquired or to be acquired or
incurred in connection with such Permitted Acquisition which was or will have
been repaid in connection with the consummation of such Permitted Acquisition
shall be deemed to have been repaid as of the first day of the relevant
Measurement Period;

(b) other reasonable specified cost savings, expenses and other income statement
or operating statement adjustments which are attributable to the change in
ownership resulting from a Permitted Acquisition constituting a Specified
Transaction as may be approved by the Administrative Agent, in its reasonable
discretion, in writing shall be deemed to have been realized on the first day of
the Measurement Period most recently ended; and

(c) for purposes of calculating Consolidated EBITDA for the relevant Measurement
Period, the financial results of the business, business division, unit,
restaurant or Person, as applicable, to be acquired in connection with a
Permitted Acquisition constituting a Specified Transaction shall be calculated
and included by reference to the audited (if available) or management certified
(if audited results are not available) and in any event, if audited or
management certified results are not available, historical financial results (so
long as such results are in form and substance reasonably acceptable to the
Administrative Agent) of such business, business division, restaurant or Person,
as applicable, to be so acquired.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving

 

28



--------------------------------------------------------------------------------

Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided, that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, at any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders; provided, that the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or L/C Issuer, as the case may
be, in making such determination.

“Required Term Lenders” means, at any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the (a) delivery of incumbency certificates pursuant
to Section 4.01, the secretary or any assistant secretary of any Loan Party and
(b) Committed Loan Notices, the corporate finance manager. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Effective Date” means December 6, 2012.

“Restaurant” means a particular restaurant at a particular location that is
owned (regardless of whether the real property is owned or leased) and operated
by the Borrower or any other Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or (c) any
option, warrant or other right to acquire any such dividend or other
distribution or payment, or (d) any management, consulting or similar fees,
allowances or similar arrangements directly or indirectly paid or payable by any
Loan Party to an Affiliate thereof.

 

29



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement, including without limitation,
pursuant to Section 2.16 hereof.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, at any
time, the aggregate Outstanding Amount of the Revolving Credit Loans of such
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. As of the
Restatement Effective Date, the aggregate amount of the Revolving Credit
Commitments is $75,000,000.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b), and shall
include the Existing Revolving Credit Loans.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-2.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

30



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate or currency Swap Contract
permitted under VII that is entered into by and between any Loan Party and any
Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Swing Line Lender, the Hedge Banks, the Cash Management
Banks, each co-agent, sub-agent or attorney in fact appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Transaction” means (a) a Permitted Acquisition, (b) any Restricted
Payment made in accordance with Section 7.06(c), (d), (e) or (g), (c) a
Disposition of all or substantially all of the assets of a Domestic Subsidiary
(to the extent permitted under Section 7.05), (d) an increase in the Revolving
Credit Facility in accordance with Section 2.16 or (e) an increase in the Term
Facility in accordance with Section 2.17.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing, no joint venture engaged primarily
in the manufacturing or commissary businesses that is created in connection with
a Disposition permitted under Section 7.05(l) shall be a “Subsidiary” of the
Borrower or any other Loan Party hereunder (it being understood and agreed that
the Loan Parties’ Equity Interests in such joint venture shall be pledged to the
Administrative Agent to secure payment of all the Obligations).

 

31



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent” means Wells Fargo.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP; provided that, the
obligations of the Borrower and its Domestic Subsidiaries under Leases shall not
be considered Synthetic Debt.

 

32



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided that, the obligations
of the Borrower and its Domestic Subsidiaries under Leases shall not be
considered Synthetic Lease Obligations.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower on the Restatement Effective Date pursuant to
Section 2.01(a) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Term Lender’s name on Schedule 2.01
under the caption “Term Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, including without limitation, pursuant to Section 2.17 hereof.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time, subject to adjustments
pursuant to Section 2.17 hereof. As of the Restatement Effective Date, the
aggregate principal amount of the Term Facility is $100,000,000.

“Term Lender” means (a) at any time on or prior to the Restatement Effective
Date, any Lender that has a Term Commitment and/or Existing Term Loan at such
time and (b) at any time after the Restatement Effective Date, any Lender that
holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility,
and shall include the Existing Term Loans.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C 1.

“Threshold Amount” means $3,000,000.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

33



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents, and (b) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unit Locations” means, collectively, the real property comprising any
Restaurant locations.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wells Fargo Securities” means Wells Fargo Securities, LLC and its successors.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words

 

34



--------------------------------------------------------------------------------

“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

35



--------------------------------------------------------------------------------

1.04. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
(i) each Term Lender severally agrees to make a single loan to the Borrower on
the Restatement Effective Date in an amount equal to such Term Lender’s Term
Commitment less the outstanding principal amount of such Term Lender’s Existing
Term Loans immediately prior to the Restatement Effective Date, (ii) each
Existing Term Loan shall be deemed to be, and shall continue as, Term Loans
hereunder and (iii) on the Restatement Effective Date, after giving effect to
clauses (i) and (ii) above, the Outstanding Amount of the Term Loans shall be
$100,000,000 and each Term Lender shall hold a portion of the Term Loan equal to
its Applicable Percentage of the Term Facility set forth on Schedule 2.01 (it
being understood and agreed that, to the extent necessary, assignments of the
Term Loans among certain Term Lenders shall be deemed to have occurred on the
Restatement Effective Date so that each Term Lender holds a portion of the Term
Loan equal to its Applicable Percentage of the Term Facility set forth on
Schedule 2.01). Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. The Term Commitments shall terminate upon the
funding of the Term Loans on the Restatement Effective Date in accordance with
this Section 2.01(a). At the Borrower’s option, Term Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the Revolving Credit Exposure of any
Revolving Credit

 

36



--------------------------------------------------------------------------------

Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). At the Borrower’s option, Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein. Each
Existing Revolving Credit Loan shall be deemed to be, and shall continue as, a
Revolving Credit Loan hereunder (it being understood and agreed that, to the
extent necessary, assignments of the Revolving Credit Loans and Revolving Credit
Commitments among certain Revolving Credit Lenders shall be deemed to have
occurred on the Restatement Effective Date so that each Revolving Credit Lender
holds a portion of the Revolving Credit Loans and Revolving Credit Commitments
equal to its Applicable Revolving Credit Percentage set forth on Schedule 2.01).

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (x) three Business Days prior to the requested date of any Borrowing
of, conversion to, or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (y) on the requested
date of any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of, or conversion
to, Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of, Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable

 

37



--------------------------------------------------------------------------------

Facility of the applicable Term Loans or Revolving Credit Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Term Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension after the Restatement Effective
Date, Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to, or continued as, Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than 8 Interest Periods in effect in respect of
the Term Facility. After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than 6 Interest Periods in effect in respect of the Revolving Credit
Facility.

2.03. Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Restatement Effective Date until
the Letter of Credit Expiration Date, to issue Letters of Credit for the account
of the Borrower or its Domestic Subsidiaries (other than Inactive Subsidiaries),
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Domestic Subsidiaries
(other than Inactive Subsidiaries) and any

 

38



--------------------------------------------------------------------------------

drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Restatement Effective Date shall
be subject to and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

39



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount of less than $100,000
(other than the Letters of Credit listed on Schedule 2.03);

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 1:00 p.m. at least
two Business Days (or such later date and

 

40



--------------------------------------------------------------------------------

time as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
intended purpose and nature of the requested Letter of Credit; and (H) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may reasonably require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Domestic
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have

 

41



--------------------------------------------------------------------------------

authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 1:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

42



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

 

43



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Credit Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

44



--------------------------------------------------------------------------------

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which

 

45



--------------------------------------------------------------------------------

the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and
Trade—International Financial Services Association (BAFT-IFSA), or the Institute
of International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
Section 2.15, with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer, for its own account, a
fronting fee with respect to each Letter of Credit in an amount equal to
0.25% per annum times the daily amount available

 

46



--------------------------------------------------------------------------------

to be drawn under such Letter of Credit. Such fronting fee shall be (i) due and
payable on the last Business Day of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Domestic Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Domestic Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Domestic Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Domestic Subsidiaries.

2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the Revolving
Credit Exposure of any Revolving Credit Lender at such time shall not exceed
such Lender’s Revolving Credit Commitment, and provided further that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

 

47



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may, in its sole discretion,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

48



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The Administrative Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Revolving Credit
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

49



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05. Prepayments.

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 1:00 p.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Loan pursuant to this Section 2.05(a)
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Term Loans pursuant to this Section 2.05(a) shall be applied
to the principal installments thereof on a pro-rata basis, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

50



--------------------------------------------------------------------------------

(b) Mandatory. (i) If any Loan Party Disposes of any property or assets (other
than any Disposition of any property permitted by Section 7.05(a) through
Section 7.05(i)) which results in the realization by such Person of Net Cash
Proceeds or such Loan Party receives Net Cash Proceeds from insurance or
condemnation proceeds, the Borrower shall prepay an aggregate principal amount
of Loans equal to 100% of such Net Cash Proceeds in excess of $250,000 per
occurrence or $1,000,000 (in the aggregate for such Net Cash Proceeds received
from and after the Restatement Effective Date) upon receipt thereof by such
Person (such prepayments to be applied as set forth in clauses (v) and
(vii) below); provided, however, that, with respect to any Net Cash Proceeds
described in this Section 2.05(b)(i), at the election of the Borrower (as
notified by the Borrower to the Administrative Agent on or prior to the date of
such Disposition or receipt of insurance or condemnation proceeds), and so long
as no Event of Default shall have occurred and be continuing, such Loan Party
may reinvest all or any portion of such Net Cash Proceeds in assets used or
useful in the business so long as within 180 days (or within 365 days if the
applicable Loan Party has entered into a binding contract for reinvestment
within 180 days of receipt of such proceeds) after the receipt of such Net Cash
Proceeds, such purchase shall have been consummated (in each case, as certified
by the Borrower in writing to the Administrative Agent); and provided further,
however, that any such Net Cash Proceeds not subject to such definitive
agreement or so reinvested shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(i).

(ii) Upon the incurrence or issuance by any Loan Party of any Indebtedness
(other than Indebtedness expressly permitted to be incurred or issued pursuant
to Section 7.02), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by such Loan Party (such prepayments to be applied as set forth
in clauses (v) and (vii) below).

(iii) Upon any Extraordinary Receipt received by or paid to or for the account
of any Loan Party, and not otherwise included in clause (i) or (ii) of this
Section 2.05(b), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom in excess of
$250,000 per occurrence or $1,000,000 (in the aggregate for such Net Cash
Proceeds received from and after the Restatement Effective Date) immediately
upon receipt thereof by such Person (such prepayments to be applied as set forth
in clauses (v) and (vii) below); provided, however, that, with respect to any
Net Cash Proceeds described in this Section 2.05(b)(iii), at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of receipt of such Net Cash Proceeds), and so long as no Event of
Default shall have occurred and be continuing, such Loan Party may reinvest all
or any portion of such Net Cash Proceeds in assets used or useful in the
business so long as within 180 days (or within 365 days if the applicable Loan
Party has entered into a binding contract for reinvestment within 180 days of
receipt of such proceeds) after the receipt of such Net Cash Proceeds, such
purchase shall have been consummated (in each case, as certified by the Borrower
in writing to the Administrative Agent); and provided further, however, that any
such Net Cash Proceeds not subject to such definitive agreement or so reinvested
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(iii).

(iv) [Intentionally omitted].

 

51



--------------------------------------------------------------------------------

(v) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term Facility (and the principal
installments thereof on a pro rata basis) and second to the Revolving Credit
Facility in the manner set forth in clause (vii) of this Section 2.05(b)
(without a reduction of the aggregate commitments thereunder). Each prepayment
of Loans pursuant to the foregoing provisions of this Section 2.05(b) shall be
(A) accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05 and (B) paid to the Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

(vi) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

(vii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

(viii) Amounts to be applied as provided in this Section 2.05(b) to the
prepayment of Loans of any Class shall be applied first to reduce outstanding
Base Rate Loans of such Class. Any amounts remaining after each such application
shall, at the option of the Borrower, be applied to prepay Eurodollar Rate Loans
of such Class immediately and/or shall be deposited in a separate Prepayment
Account for the Loans of such Class. The Administrative Agent shall apply any
cash deposited in the Prepayment Account for any Class of Loans to prepay
Eurodollar Rate Loans of such Class on the last day of their respective Interest
Periods (or, at the direction of the Borrower, on any earlier date) until all
outstanding Loans of such Class have been prepaid or until all the allocable
cash on deposit in the Prepayment Account for such Class has been exhausted. For
purposes of this Agreement, the term “Prepayment Account” for any Class of Loans
shall mean an account established by the Borrower with the Administrative Agent
and over which the Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal for application in
accordance with this Section 2.05(b). The Prepayment Accounts shall not bear
interest. If the maturity of the Loans has been accelerated pursuant
Section 8.02, the Administrative Agent may, in its sole discretion, apply such
funds to satisfy any of the Obligations in accordance with Section 8.03. The
Borrower hereby pledges and assigns to the Administrative Agent, for the benefit
of the Secured Parties and to secure the Obligations, each Prepayment Account so
established.

 

52



--------------------------------------------------------------------------------

2.06. Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any
such notice shall be received by the Administrative Agent not later than 1:00
p.m. three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) any prepayment of a
Revolving Credit Loan or Swing Line Loan or termination, cancellation or cash
collateralization of any L/C Obligations necessary to effectuate a reduction
under this Section 2.06 shall be accompanied by payment of (A) accrued interest
(or fees) on the amount prepaid to the date of prepayment and (B) any additional
amounts required pursuant to Section 3.05 and (iv) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit. The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit. Any such reduction shall be applied to the Revolving Credit Commitment
of each Appropriate Lender according to its Applicable Revolving Credit
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

(b) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):

 

Date   Amount March 31, 2013   $1,250,000.00 June 30, 2013   $1,250,000.00
September 30, 2013   $1,250,000.00 December 31, 2013   $1,250,000.00 March 31,
2014   $1,250,000.00 June 30, 2014   $1,250,000.00 September 30, 2014  
$1,250,000.00 December 31, 2014   $1,250,000.00

 

53



--------------------------------------------------------------------------------

March 31, 2015   $1,875,000.00 June 30, 2015   $1,875,000.00 September 30, 2015
  $1,875,000.00 December 31, 2015   $1,875,000.00 March 31, 2016   $2,500,000.00
June 30, 2016   $2,500,000.00 September 30, 2016   $2,500,000.00 December 31,
2016   $2,500,000.00 March 31, 2017   $2,500,000.00 June 30, 2017  
$2,500,000.00 September 30, 2017   $2,500,000.00

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

54



--------------------------------------------------------------------------------

(iii) While any Event of Default exists under Section 8.01(f) or (g), all
Obligations shall bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(iv) Upon the request of the Required Lenders, while any other Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(iii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate for
Commitment Fee times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.15. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Restatement Effective
Date, and on the last day of the Availability Period. The commitment fee shall
be calculated quarterly in arrears and if there is any change in the Applicable
Rate during any quarter the actual daily amount shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to each of MLPF&S, Wells Fargo
Securities, BBVA Compass and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letters. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10. Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).

 

55



--------------------------------------------------------------------------------

Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower and its Domestic Subsidiaries or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
Section 2.10(b) shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
Section 2.10(b) shall survive the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations.

2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

56



--------------------------------------------------------------------------------

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

57



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans, Revolving Credit Loans and Swing Line Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

58



--------------------------------------------------------------------------------

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.14 or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.13 shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

59



--------------------------------------------------------------------------------

2.14. Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall, immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined, in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section

 

60



--------------------------------------------------------------------------------

8.03), (y) any such release shall be without prejudice to, and any disbursement
or other transfer of Cash Collateral shall be and remain subject to, any other
Lien conferred under the Loan Documents and the other applicable provisions of
the Loan Documents, and (z) the Person providing Cash Collateral and the L/C
Issuer may agree that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.

2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and the definitions of “Required
Lenders,” “Required Revolving Lenders” and “Required Term Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made or the
related Letters

 

61



--------------------------------------------------------------------------------

of Credit were issued at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with their Applicable Percentages without giving effect
to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.14.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
the amount of any such Letter of Credit Fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such Letter of Credit Fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, all or any part of such
Defaulting Lender’s participation in L/C Obligations and Swing Line Loans shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Revolving Credit Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s

 

62



--------------------------------------------------------------------------------

Revolving Credit Commitment. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.16. Increase in Revolving Credit Facility.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Borrower may, from time to time request an increase in the Revolving Credit
Facility by an amount (for all such requests including any requests under
Section 2.17 hereof) not exceeding $50,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $20,000,000, and
(ii) the Borrower may make a maximum of two such requests (for all such requests
including any requests under Section 2.17 hereof). At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Revolving Credit Lender is requested
to respond (which shall in no event be less than ten Business Days from the date
of delivery of such notice to the Revolving Credit Lenders). Each Revolving
Credit Lender shall be offered an opportunity to increase its Revolving Credit
Commitment by an amount at least equal to its Applicable Revolving Credit
Percentage of such requested increase.

 

63



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Revolving Credit Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment. For the avoidance of doubt, no Revolving Credit Lender shall be
obligated to participate in such increase and the decision to participate in
such increase shall be in the sole discretion of the applicable Revolving Credit
Lender.

(c) Notification by Administrative Agent; Additional Revolving Credit Lenders.
The Administrative Agent shall notify the Borrower and each Revolving Credit
Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Revolving Credit Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section 2.16, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Revolving Credit
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in subsections (a),
(b) and (c) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a), (b) and (c), respectively, of
Section 6.01, (y) no Default exists and (z) the Borrower shall have complied
with the (1) covenant set forth in Section 7.11(a) on a Pro Forma Basis and
(2) covenant contained in Section 7.11(b) on a pro forma basis, and, in each
case, attaching such supporting documentation and financial information as
requested by the Administrative Agent and (ii) commitments from applicable
Lenders or Eligible Assignees shall have been received in an amount no less than
the amount of such requested increase. So long as the Borrower shall have
complied with all other conditions contained in this Section 2.16, the Lenders
hereby consent, without the need for further or subsequent consent but subject
to Section 2.16(b), to an amendment to this agreement to the extent necessary to
evidence and document an increase in the Revolving Credit Facility so long as
any terms applicable to any such increase are on the same terms as the existing

 

64



--------------------------------------------------------------------------------

Revolving Credit Facility. Any such amendment shall only require the consent of
the Loan Parties and the Administrative Agent and the Lenders or lenders
participating in such increase. Each Loan Party shall acknowledge and agree that
the Obligations of such Loan Party extend to and include the Obligations after
giving effect to such increase. The Administrative Agent shall have received
such other assurances, certificates, documents or opinions as the Administrative
Agent reasonably may require, including such assurances, certificates, documents
or opinions as may be required to evidence such increase, the validity and
enforceability of the Obligations and the validity, perfection and first
priority Lien securing the Obligations after giving effect to such increase. The
Borrower shall prepay any Revolving Credit Loans outstanding on the Revolving
Credit Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving
Credit Loans ratable with any revised Applicable Revolving Credit Percentages
arising from any nonratable increase in the Revolving Credit Commitments under
this Section 2.16.

(f) Conflicting Provisions. This Section 2.16 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

(g) Use of Proceeds. Notwithstanding anything to the contrary contained in this
Agreement, the proceeds of any increase in the Revolving Credit Facility
pursuant to this Section 2.16 shall be used solely to fund Permitted
Acquisitions.

2.17. Increase in Term Facility.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Term Lenders), the
Borrower may from time to time, request an increase in the Term Loans by an
amount (for all such requests including requests under Section 2.16 hereof) not
exceeding $50,000,000; provided that (i) any such request for an increase shall
be in a minimum amount of $20,000,000, and (ii) the Borrower may make a maximum
of two such requests (for all such requests including any requests under
Section 2.16 hereof). At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Term Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Term
Lenders). Each Term Lender shall be offered an opportunity to increase its Term
Loans by an amount at least equal to its Applicable Percentage of such requested
increase.

(b) Lender Elections to Increase. Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term Loans and, if so, whether by an amount equal to, greater than,
or less than its ratable portion (based on such Term Lender’s Applicable
Percentage in respect of the Term Facility) of such requested increase. Any Term
Lender not responding within such time period shall be deemed to have declined
to increase its Term Loans. For the avoidance of doubt, no Term Lender shall be
obligated to participate in such increase and the decision to participate in
such increase shall be in the sole discretion of the applicable Term Lender

(c) Notification by Administrative Agent; Additional Term Lenders. The
Administrative Agent shall notify the Borrower and each Term Lender of the Term
Lenders’

 

65



--------------------------------------------------------------------------------

responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Term Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Effective Date and Allocations. If the Term Loans are increased in
accordance with this Section 2.17, the Administrative Agent and the Borrower
shall determine the effective date (the “Term Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Term Lenders of the final allocation of such
increase and the Term Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Term Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Term Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.17, the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a),
(b) and (c), respectively, of Section 6.01, (y) no Default exists, and (z) the
Borrower shall have complied with the (1) covenant set forth in Section 7.11(a)
on a Pro Forma Basis and (2) covenant contained in Section 7.11(b) on a pro
forma basis, and, in each case, attaching such supporting documentation and
financial information as requested by the Administrative Agent and
(ii) commitments from Term Lenders or Eligible Assignees shall have been
received in an amount no less than the amount of such requested increase. So
long as the Borrower shall have complied with all other conditions contained in
this Section 2.17, the Lenders hereby consent, without the need for further or
subsequent consent but subject to Section 2.17(b), to an amendment to this
agreement to the extent necessary to evidence and document an increase in the
Term Loans so long as any terms applicable to any such increase are on the same
terms as the existing Term Loans; provided that as of the Term Increase
Effective Date, the amortization schedule for the Term Loans set forth in
Section 2.07(a) shall be amended to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Term
Loans being made on such date, such aggregate amount to be applied to increase
such installments ratably in accordance with the amounts in effect immediately
prior to the Term Increase Effective Date. Any such amendment shall only require
the consent of the Loan Parties and the Administrative Agent and the Lenders or
lenders participating in such increase. Each Loan Party shall acknowledge and
agree that the Obligations of such Loan Party extend to and include the
Obligations after giving effect to such increase. The Administrative Agent shall
have received such other assurances, certificates, documents or opinions as the
Administrative Agent reasonably may require, including such assurances,
certificates, documents or opinions as may be required to evidence such
increase, the validity and enforceability of the Obligations and the validity,
perfection and first priority Lien securing the Obligations after giving effect
to such increase. The additional Term Loans shall be made by the Term Lenders
participating therein pursuant to the procedures set forth in Section 2.02.

 

66



--------------------------------------------------------------------------------

(f) Conflicting Provisions. This Section 2.17 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

(g) Use of Proceeds. Notwithstanding anything to the contrary contained in this
Agreement, the proceeds of any increase in the Term Loans pursuant to this
Section 2.17 shall be used solely to fund Permitted Acquisitions.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party

 

67



--------------------------------------------------------------------------------

shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

68



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S.

 

69



--------------------------------------------------------------------------------

federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty,

(II) executed originals of IRS Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN, or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation

 

70



--------------------------------------------------------------------------------

prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to any Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar

 

71



--------------------------------------------------------------------------------

Rate, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall, during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Any Lender that requires a prepayment or
conversion of existing outstanding Eurodollar Rate Loans, or notifies the
Borrower of a suspension of its obligation to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans, in each case
pursuant to this Section 3.02, shall, upon the Borrower’s request, provide the
Borrower evidence of the applicable Law or applicable assertion or imposition by
a Governmental Authority resulting in such prepayment, conversion or suspension.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case, until
the Administrative Agent (upon the instruction of the

 

72



--------------------------------------------------------------------------------

Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Base Rate Loans in the amount specified therein.

3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate or the L/C
Issuer);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

73



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth evidence of such Change in Law and the amount or amounts necessary
to compensate such Lender or the L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section 3.04 and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

74



--------------------------------------------------------------------------------

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07. Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations, and resignation or removal of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent on or
prior to the Restatement Effective Date, unless waived by the Administrative
Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, each, to the extent signed by a Loan Party, properly
executed by a Responsible Officer of the signing Loan Party, and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) duly executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

 

75



--------------------------------------------------------------------------------

(iii) duly executed counterparts of each other Loan Document sufficient in
number for distribution to the Administrative Agent and the Borrower, together
with results of searches (including, without limitation, intellectual property
and lien searches), dated on or before the Restatement Effective Date, together
with copies of such other supporting documentation as may be necessary or
desirable showing that the Liens created by the Collateral Documents are the
only Liens upon the Collateral, except Liens permitted pursuant to Section 7.01;

(iv) [intentionally omitted];

(v) certificates executed by a Responsible Officer of each Loan Party attaching
(w) resolutions or other action authorizing the actions under the Loan
Documents, (x) incumbency certificates, (y) copies of the Organization Documents
of such Loan Party, certified to be true, accurate and complete and in effect on
the Restatement Effective Date, or certifying that the Organization Documents of
such Loan Party delivered to the Administrative Agent on the Original Closing
Date were true, accurate and complete on the Original Closing Date and remain in
effect on the Restatement Effective Date without amendment, restatement,
supplement or other modification from the copies of such documents delivered on
the Original Closing Date, and (z) such other documents and certifications as
the Administrative Agent may reasonably require to evidence that each Loan Party
is duly organized or formed, and that each Loan Party is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect;

(vi) a favorable opinion of Bryan Cave LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and the other Secured Parties, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request, in form, scope and substance reasonably
satisfactory to the Administrative Agent;

(vii) a favorable opinion of Brach Eichler L.L.C., local New Jersey counsel to
the Loan Parties, addressed to the Administrative Agent and the other Secured
Parties, as to the matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request, in form, scope and substance
reasonably satisfactory to the Administrative Agent;

(viii) a certificate of a Responsible Officer of each Loan Party attaching
copies of all consents, licenses and approvals required, as of the date hereof,
in connection with the consummation by such Loan Party of the Transaction (other
than those delivered pursuant to clause (v) above), and the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect;

 

76



--------------------------------------------------------------------------------

(ix) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since January 3,
2012 that has had or would be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, and (C) as to calculations
demonstrating that, on a Pro Forma Basis, the Consolidated Leverage Ratio for
the Measurement Period most recently ended, after giving effect to the
Borrowings to occur on the Restatement Effective Date and after giving pro forma
effect to the dividend to be made in accordance with Section 7.06(g), is not
greater than 3.00:1.00;

(x) a certificate attesting to the Solvency of the Loan Parties on a
consolidated basis before and after giving effect to the Borrowings to occur on
the Restatement Effective Date and the dividend to be made in accordance with
Section 7.06(g), from the Borrower’s chief financial officer;

(xi) certificates of insurance and endorsements demonstrating coverage
reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as the case may be, under all insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitute
Collateral;

(xii) evidence that the Collateral Documents shall be effective to maintain in
favor of the Administrative Agent a legal, valid and enforceable first priority
(subject to Liens permitted under Section 7.01 and entitled to priority pursuant
to applicable Law) security interest in and Lien upon the Collateral, and
evidence that all filings, recordings, deliveries of instruments and other
actions necessary in the opinion of the Administrative Agent to protect and
preserve such security interests shall have been duly effected;

(xiii) forecasts prepared by management of the Borrower of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Domestic Subsidiaries on an annual basis for the five Fiscal Years of the
Borrower following the Restatement Effective Date, each in form and substance
reasonably satisfactory to the Administrative Agent;

(xiv) executed copies of any relevant Committed Loan Notices and Letter of
Credit Applications; and

(xv) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer or any Lender reasonably may require.

(b) (i) All fees and expenses then due and owing to the Administrative Agent and
the Arrangers and required to be paid on or before the Restatement Effective
Date shall have been paid and (ii) all fees and expenses then due and owing to
the Lenders and required to be paid on or before the Restatement Effective Date
shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the

 

77



--------------------------------------------------------------------------------

Restatement Effective Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent and
counsel to the Administrative Agent).

(d) The Administrative Agent shall have received an executed funds flow
statement in form and substance acceptable to the Administrative Agent.

(e) There shall not exist any action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental authority that, either individually or in the aggregate, has or
would reasonably be expected to have a Material Adverse Effect on the Borrower
or its Subsidiaries, the Transaction, the Term Facility, the Revolving Credit
Facility or any of the other transactions contemplated hereby.

(f) The Administrative Agent shall have received all information about the Loan
Parties required by the Act, including the identity of such Loan Party, the name
and address of such Loan Party and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify such Loan Party
in accordance with the Act.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be (i) true and correct as of the Restatement Effective Date and (ii) with
respect to such representations and warranties of the Borrower and each other
Loan Party after the Restatement Effective Date, shall be true and correct in
all material respects on and as of the date of such Credit Extension (other than
to the extent that any representation and warranty is already qualified by
materiality, in which case, such representation and warranty shall be true and
correct as of such date), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a),
(b) and (c) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a), (b) and (c), respectively.

 

78



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01. Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party of affecting such Person or the properties of such Person or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (c) violate any Law.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority

 

79



--------------------------------------------------------------------------------

nature thereof) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 5.03, all of which have been
duly obtained, taken, given or made and are in full force and effect. All
applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the
Borrower and its Domestic Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Domestic Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.

(b) The unaudited consolidated balance sheet of the Borrower and its Domestic
Subsidiaries dated on or about September 30, 2012, and the related consolidated
statements of income or operations and cash flows for the Fiscal Quarter ended
on the date thereof (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Domestic Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) The unaudited consolidated balance sheet of the Borrower and its Domestic
Subsidiaries dated on or about October 31, 2012, and the related consolidated
statements of income or operations and cash flows for the fiscal month ended on
the date thereof (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Domestic Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

80



--------------------------------------------------------------------------------

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(e) The consolidated forecasted balance sheet, statements of income and cash
flows of the Borrower and its Domestic Subsidiaries delivered pursuant to
Section 4.01(a)(xiii) and Section 6.01(d) were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were reasonable at
the time prepared in light of the conditions existing at such time, and
represented, at the time of delivery, the Borrower’s reasonable estimate of its
future financial condition and performance (it being understood that projections
by their nature are inherently uncertain, actual results may differ from
projections and such differences may be material).

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of each Loan Party, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document or
the consummation of the Transaction, or (b) either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.

5.07. No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08. Ownership of Property.

(a) Each Loan Party has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party is subject to no Liens, other
than Liens permitted by Section 7.01.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all real
property owned by each Loan Party as of the date hereof (or, to the extent such
schedule is amended pursuant to Section 6.02(h), as of the date of such
amendment), showing as of the date hereof (or, to the extent such schedule is
amended pursuant to Section 6.02(h), as of the date of such amendment) the
street address, county or other relevant jurisdiction, state, record owner and
book and fair value thereof. Each Loan Party has good, marketable and insurable
fee simple title to the real property owned by such Loan Party free and clear of
all Liens, other than Liens permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all Leases of
any Loan Party as of the date hereof (or, to the extent such schedule is amended
pursuant to Section 6.02(h), as of the date of such amendment), identifying
whether such Person is the lessee or lessor under such Lease and showing as of
the date hereof (or, to the extent such schedule is amended pursuant to
Section 6.02(h), as of the date of such amendment) the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof. Each such Lease is the legal, valid and binding obligation
of the Loan Party thereto, enforceable in accordance with its terms.

 

81



--------------------------------------------------------------------------------

5.09. Environmental Compliance.

(a) The Loan Parties are in compliance with existing Environmental Laws and, to
the best of their knowledge, are not subject to any claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, except as specifically
disclosed in Schedule 5.09 or except where the failure to comply therewith would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, (i) none of the properties
currently or formerly owned or operated by any Loan Party is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property, (ii) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party, (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party, except for any of the foregoing that, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(c) Except as otherwise set forth in Schedule 5.09, (i) no Loan Party is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party have been
disposed of in a manner not reasonably expected to result in a Material Adverse
Effect.

5.10. Insurance. The properties of each Loan Party are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Party operates.

5.11. Taxes. Each Loan Party has filed all Federal, state and other material tax
returns and reports required to be filed, and have paid all Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon it or its properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
thereof that would, if made, either individually or in the aggregate, have a
Material Adverse Effect. No Loan Party is party to any tax sharing agreement.

 

82



--------------------------------------------------------------------------------

5.12. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Borrower, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that, either individually or in the aggregate, has resulted
or would reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Restatement Effective Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

5.13. Subsidiaries; Equity Interests. No Loan Party has any Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, except for
Subsidiaries created after the

 

83



--------------------------------------------------------------------------------

Restatement Effective Date to the extent permitted by this Agreement and
Inactive Subsidiaries, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. No
Loan Party has any equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13, except for
Subsidiaries created after the Restatement Effective Date to the extent
permitted by this Agreement. All of the outstanding Equity Interests in the
Borrower have been validly issued, are fully paid and non-assessable. Set forth
on Part (c) of Schedule 5.13 is a complete and accurate list of all Subsidiaries
as of the date hereof (or, to the extent such schedule is amended pursuant to
Section 6.02(h), as of the date of such amendment), showing as of the
Restatement Effective Date (or, to the extent such schedule is amended pursuant
to Section 6.02(h), as of the date of such amendment), as to each Subsidiary,
the jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
Foreign Subsidiary that does not have a U.S. taxpayer identification number, its
unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(v) is a true and correct copy of
each such document, each of which is valid and in full force and effect.

5.14. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between a Loan Party and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

(b) Neither a Loan Party, nor any Person Controlling a Loan Party, is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15. Disclosure. No written report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits any material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information and other forward looking information, each Loan
Party represents only that such information was prepared in good faith on the
basis of the assumptions stated therein, which assumptions were reasonable at
the time prepared in light of the conditions existing at such time, and
represented, at the time of delivery, such Loan Party’s reasonable estimate of
its future financial condition and performance (it being understood that
projections by their nature are inherently uncertain, actual results may differ
from projections and such differences may be material).

 

84



--------------------------------------------------------------------------------

5.16. Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.17. Intellectual Property; Licenses, Etc. Each Loan Party owns or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of its respective businesses, without conflict with the rights of any
other Person, and Schedule 5.17 sets forth a complete and accurate list of all
such IP Rights owned or used by each Loan Party as of the date hereof (or, to
the extent such schedule is amended pursuant to Section 6.02(h), as of the date
of such amendment). To the best knowledge of each Loan Party, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any of
its Subsidiaries infringes upon any rights held by any other Person, except for
such infringements which, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. Except as specifically disclosed
in Schedule 5.17, no claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of each Loan Party, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.18. Solvency. The Loan Parties are, on a consolidated basis, Solvent.

5.19. Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Loan Parties as of the
Restatement Effective Date and no Loan Party has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years, in
each case except as did not, either individually or in the aggregate, have a
Material Adverse Effect.

5.20. Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Restatement Effective Date and as contemplated hereby and
by the Collateral Documents, no additional filings will be necessary to perfect
or protect such Liens.

5.21. Unit Locations; Franchised Unit Locations. Part (a) of Schedule 5.21 sets
forth a complete and accurate list of all Unit Locations held by any Loan Party
as of the Restatement Effective Date (or, to the extent such schedule is amended
pursuant to Section 6.02(h), as of the date of such amendment). Part (b) of
Schedule 5.21 sets forth a complete and accurate list of all Franchised Unit
Locations franchised by any Loan Party as Franchisor to any Franchisee as of the
Restatement Effective Date (or, to the extent such schedule is amended pursuant
to Section 6.02(h), as of the date of such amendment).

 

85



--------------------------------------------------------------------------------

5.22. Franchise Agreements; License Agreements.

(a) Schedule 5.22 sets forth a complete and accurate list of all Franchise
Agreements and License Agreements as of the Restatement Effective Date (or, to
the extent such schedule is amended pursuant to Section 6.02(h), as of the date
of such amendment).

(b) Each Franchise Agreement and License Agreement is in full force and effect,
without any amendment or modification from the form or copy delivered to the
Administrative Agent and the Lenders except for amendments permitted hereunder.

5.23. Leases. There is a Lease in force for each Unit Location which is ground
leased or space leased by any Loan Party. To the extent requested in writing by
the Administrative Agent, a correct and complete copy of each Lease has been
delivered to the Administrative Agent and each Lease is in full force and effect
without amendment or modification from the form or copy delivered to the
Administrative Agent and the Lenders except for amendments that, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. No default by any party exists under any such Lease
that would reasonably be expected to result in termination of such Lease, nor
has any event occurred which, with the passage of time or the giving of notice,
or both, would constitute such a default, except in each case, to the extent any
such default, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Schedule 5.23 contains a complete
and correct listing of all Leases as of the Restatement Effective Date (or, to
the extent such schedule is amended pursuant to Section 6.02(h), as of the date
of such amendment)

5.24. Material Contracts. No default by any Loan Party, or to the knowledge of
any Loan Party, by any other party, exists under any Material Contract, other
than defaults that would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.25. Use of Proceeds. The proceeds of the Loans shall be used in accordance
with Section 6.11.

5.26. Inactive Subsidiaries. Except as set forth in Schedule 5.26, none of the
Inactive Subsidiaries engages in any business or activity or owns any assets or
has incurred any Indebtedness or any other liability other than (a) maintenance
of its organizational existence, (b) tax and accounting administrative
activities, and (c) activities incidental to the businesses or activities
described in clauses (a) and (b) of this Section 5.26.

5.27. Compliance with OFAC Rules and Regulations. No Loan Party, nor, to the
knowledge of any Loan Party, any Related Party of any Loan Party, (i) is
currently the subject of any Sanctions, (ii) is located, organized or residing
in any Designated Jurisdiction, or (iii) is or has been (within the previous
five (5) years) engaged in any transaction with any Person who is now or was
then the subject of Sanctions or who is located, organized or residing in any
Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been used,
directly or indirectly by any Loan Party, any Affiliate of a Loan Party or, to
the knowledge of any Loan

 

86



--------------------------------------------------------------------------------

Party, any other Person, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger, the Administrative Agent, the L/C Issuer or the Swing Line
Lender) of Sanctions.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations arising solely out of any Secured Cash
Management Agreement or Secured Hedge Agreement) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each Loan Party
shall:

6.01. Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Borrower, a consolidated balance sheet of the Borrower and
its Domestic Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

(b) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Borrower, an
unaudited consolidated balance sheet of the Borrower and its Domestic
Subsidiaries as at the end of such Fiscal Quarter, and the related unaudited
consolidated statements of income or operations and cash flows for such Fiscal
Quarter and for the portion of the Borrower’s Fiscal Year then ended, setting
forth in each case in comparative form the figures for the corresponding Fiscal
Quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year (provided that the balance sheet will be compared to the
balance sheet from the prior Fiscal Year end), all in reasonable detail, such
consolidated statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting,
in all material respects, the financial condition, results of operations and
cash flows of the Borrower and its Domestic Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) as soon as available, but in any event within 30 days after the end of the
first two fiscal months of each Fiscal Quarter of the Borrower, an unaudited
consolidated balance sheet of the Borrower and its Domestic Subsidiaries as of
the end of such month, and the related

 

87



--------------------------------------------------------------------------------

unaudited consolidated statements of income or operations and cash flows for
such month and for the portion of the Borrower’s Fiscal Year then ended setting
forth in each case in comparative form the figures for the corresponding month
of the previous Fiscal Year and the corresponding portion of the previous Fiscal
Year (provided that the balance sheet will be compared to the balance sheet from
the prior Fiscal Year end), all in reasonable detail, such statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting, in all material respects, the
financial condition, results of operations and cash flows of the Borrower and
its Domestic Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(d) as soon as available, but in any event within 45 days after the end of each
Fiscal Year of the Borrower, an annual business plan and budget of the Borrower
and its Domestic Subsidiaries on a consolidated basis, including (i) forecasts
prepared by management of the Borrower and (ii) assumptions made in the
formulation of such budget, in form satisfactory to the Administrative Agent and
the Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Domestic Subsidiaries on a
quarterly basis for the immediately following Fiscal Year.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02. Compliance Certificates and Certain Reports Sent to Other Parties. Deliver
to the Administrative Agent and each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the holders of
public equity securities of the relevant Loan Party, and copies of all annual,
regular, periodic and special reports and registration statements which such
Loan Party has filed with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

88



--------------------------------------------------------------------------------

(d) to the extent applicable, promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of debt securities of any Loan
Party in excess of the Threshold Amount pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(e) promptly, and in any event within 5 Business Days after receipt thereof by
any Loan Party, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof, unless, in the case of an inquiry only, such inquiry relates
to an event or circumstance that would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect ;

(f) within 30 days after the end of each Fiscal Year of the Borrower, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that would
(i) reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) cause any property described in the Mortgages to
be subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;

(h) within 30 days after the end of each Fiscal Year of the Borrower (i) a
report supplementing Schedules 5.08(b), 5.08(c), 5.13, 5.17, 5.21, 5.22, 5.23
and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent; provided that
such report shall not constitute an amendment or modification of such Schedules
without the written consent of the Administrative Agent; and

(i) promptly after request therefor, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any of its
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which the Borrower

 

89



--------------------------------------------------------------------------------

provides written notice to the Lenders that such documents are available on the
website of the SEC at http://www.sec.gov (to the extent such documents are
available as described in such notice); provided that: (x) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (y) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SYNDTRAK or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are intended by the Borrower
for distribution to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default of which a Responsible Officer of the
Borrower has knowledge;

(b) of the determination by any Responsible Officer of any Loan Party that any
matter or change has resulted or would reasonably be expected to result in,
either individually or in the aggregate, a Material Adverse Effect;

 

90



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Domestic Subsidiary thereof;

(e) of the (i) occurrence of any Disposition of property or assets, or the
receipt of any insurance proceeds or condemnation awards, for which a Loan Party
is required to make a mandatory prepayment pursuant to Section 2.05(b)(i),
(ii) incurrence or issuance of any Indebtedness for which a Loan Party is
required to make a mandatory prepayment pursuant to Section 2.05(b)(ii), and
(iii) receipt of any Extraordinary Receipt for which a Loan Party is required to
make a mandatory prepayment pursuant to Section 2.05(b)(iii); and

(f) of any notice of termination, non-renewal or default under any Material
Contract.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the relevant Loan Party
setting forth details of the occurrence referred to therein and stating what
action such Loan Party has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04. Payment of Taxes, Other Claims Resulting in Liens and Material
Obligations. Pay and discharge as the same shall become due and payable, all of
its obligations and liabilities, including (a) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the relevant Loan Party or Subsidiary thereof, (b) all lawful claims which, if
unpaid, would by Law become a Lien upon its property, unless such Lien is
permitted under Section 7.01 and (c) all Indebtedness in excess of the Threshold
Amount, as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

6.05. Preservation of Existence, Permits, Licenses, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or 7.05,
(b) preserve or renew all of its registered patents, copyrights, trademarks,
trade names and service marks, the non-preservation of which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (c) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, including, without limitation, any and all
approvals by any Federal, state or local food authority necessary for the
continued operation of any Restaurant operated by any Loan Party, except to the
extent that failure to do so, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

6.06. Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities.

6.07. Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and (b) use commercially reasonable efforts to cause such insurance
companies to provide not less than 30 days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance.

6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted, or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

6.09. Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of each
Loan Party and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Loan Party.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its organizational, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
relevant Loan Party; provided, however, that the Borrower shall only be required
to reimburse the expenses of the Administrative Agent for two such inspections
and examinations in any Fiscal Year, unless an Event of Default has occurred and
is continuing, in which case the Administrative Agent or any Lender (or any of
its respective representatives or independent contractors) (x) shall not be so
limited and (y) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and without advance notice.

 

92



--------------------------------------------------------------------------------

6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (a) in the case
of the Loans made on the Restatement Effective Date, (i) to make the dividend
permitted by Section 7.06(g), (ii) to pay fees and expenses incurred in
connection with the Facilities on the Restatement Effective Date, (iii) to pay
costs, expenses, fees and management incentive payments in connection with the
Borrower’s Review of Strategic Alternatives, and (iv) for general corporate
purposes, and (b) in the case of the Loans under the Revolving Credit Facility
made at any other time, for working capital and general corporate purposes
(including Restricted Payments, acquisitions and Capital Expenditures permitted
by this Agreement), in all cases, not in contravention of any Law or of any Loan
Document.

6.12. Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Domestic
Subsidiary of any Loan Party or, to the extent no material adverse tax
consequence would result, upon the formation or acquisition of any new direct or
indirect Foreign Subsidiary of any Loan Party, then the relevant Loan Party
shall, at the Borrower’s expense:

(i) within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,

(ii) within 15 days after such formation or acquisition, cause such Domestic
Subsidiary and each direct and indirect parent of such Domestic Subsidiary (if
it has not already done so) or cause such Foreign Subsidiary (to the extent no
material adverse tax consequence would result therefrom) to duly execute and
deliver to the Administrative Agent a joinder to the Guaranty and Security
Agreement and the Mortgages with respect to any Eligible Real Estate, and other
security and pledge agreements (including, in the case of a Foreign Subsidiary
(to the extent no material adverse tax consequence would result therefrom), such
local Law guaranties, mortgages, security and pledge agreements), as specified
by and in form and substance satisfactory to the Administrative Agent (including
delivery of all pledged Equity Interests in and of such Subsidiary accompanied
by undated transfer powers executed in blank, and instruments evidencing any
pledged debt, indorsed in blank, or the local law equivalents thereto), securing
payment of all the Obligations and constituting Liens on all such real and
personal properties,

(iii) within 30 days after such formation or acquisition, cause such Domestic
Subsidiary and each direct and indirect parent of such Domestic Subsidiary (if
it has not already done so) or cause such Foreign Subsidiary (to the extent no
material adverse tax consequence would result therefrom) to take whatever action
(including the recording of Mortgages with respect to any Eligible Real Estate,
the filing of Uniform Commercial Code financing statements (or equivalent filing
in the jurisdiction of formation of the relevant Foreign Subsidiary), filings
with applicable copyright, trademark and patent registration offices, the giving
of notices and the endorsement of notices on title documents or the local law
equivalents thereto and any other documents and information of the types
specified in Section 4.01(a)(xii)) as may be necessary in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties

 

93



--------------------------------------------------------------------------------

purported to be subject to the deeds of trust, trust deeds, deeds to secure
debt, Mortgages, joinders to the Guaranty and Security Agreement and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms,

(iv) within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its
reasonable discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (ii) and (iii) above, and as to such other matters as the
Administrative Agent may reasonably request, and

(v) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its reasonable discretion, to
the Administrative Agent with respect to each parcel of Eligible Real Estate
owned or held by the entity that is the subject of such formation or acquisition
title reports, American Land Title Association Lender’s Extended Coverage title
insurance policies, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent; provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.

(b) Upon the formation or acquisition of any new first tier Foreign Subsidiary
by any Loan Party, then the relevant Loan Party shall, at the Borrower’s
expense, duly execute and deliver to the Administrative Agent a pledge agreement
in which 66% of the voting ownership interest in such Foreign Subsidiary and
100% of any non-voting Equity Interests in such Foreign Subsidiary is pledged to
secure payment of all the Obligations and to take all such other actions as may
be necessary in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such ownership interest.

(c) Upon the acquisition of any property by any Loan Party (other than leasehold
interests), if such property, in the reasonable judgment of the Administrative
Agent, shall not already be subject to a perfected security interest in favor of
the Administrative Agent for the benefit of the Secured Parties, then such Loan
Party shall, at the Borrower’s expense:

(i) within 10 days after such acquisition, furnish to the Administrative Agent a
description of such property so acquired in detail satisfactory to the
Administrative Agent,

(ii) within 15 days after such acquisition, duly execute and deliver to the
Administrative Agent, a joinder to the Guaranty and Security Agreement,
Mortgages for any Eligible Real Estate, and other security and pledge
agreements, as specified by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,

 

94



--------------------------------------------------------------------------------

(iii) within 30 days after such acquisition, take whatever action (including the
recording of Mortgages with respect to any Eligible Real Estate, the filing of
Uniform Commercial Code financing statements, filings with applicable copyright,
trademark and patent registration offices, the giving of notices and the
endorsement of notices on title documents and any other documents and
information of the types specified in Section 4.01(a)(xii)) as may be necessary
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on such property, enforceable against all third parties,

(iv) within 60 days after such acquisition, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its reasonable discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request,
and

(v) as promptly as practicable after any acquisition of Eligible Real Estate,
deliver, upon the request of the Administrative Agent in its reasonable
discretion, to the Administrative Agent with respect to such Eligible Real
Estate title reports, American Land Title Association Lender’s Extended Coverage
title insurance policies, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent; provided, however, that to the extent that any Loan
Party shall have otherwise received any of the foregoing items with respect to
such real property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.

(d) At any time upon the reasonable request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may deem necessary in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, joinders to the Guaranty and Security Agreement,
Mortgages with respect to Eligible Real Estate, and other security and pledge
agreements.

(e) Notwithstanding anything to the contrary contained in this Section 6.12 or
elsewhere in this Agreement, no Loan Party shall be required to deliver or
procure any leasehold mortgage or landlord consent or waiver.

6.13. Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that no Loan
Party shall be required to undertake any such cleanup, removal, remedial or
other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

95



--------------------------------------------------------------------------------

6.14. Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all Leases to which any Loan Party is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, except, in any case, where the failure to do
so, either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

6.15. Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party is entitled to make under such Material Contract, except, in any case,
where the failure to do so, whether individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

6.16. Control Agreements. Upon the request of the Administrative Agent, deliver
Account Control Agreements and such other agreements, documents and instruments
as may be necessary, in the Administrative Agent’s determination, to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected,
first priority (subject to Liens permitted under Section 7.01 and entitled to
priority pursuant to applicable Law) Lien and “control” (as defined in the UCC)
on all deposit accounts and securities accounts of a Loan Party (other than any
account in which the aggregate amount of cash and Cash Equivalents in such
account does not exceed $25,000 at any time).

6.17. Cash Collateral Accounts. Maintain all Cash Collateral Accounts with Bank
of America or another commercial bank located in the United States, which has
accepted the assignment of such accounts to the Administrative Agent for the
benefit of the Secured Parties pursuant to the terms of the Guaranty and
Security Agreement.

6.18. Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any typographical or scrivener’s error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) to the fullest extent permitted by applicable Law, subject
any Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party is or is to be a party.

 

96



--------------------------------------------------------------------------------

6.19. Interest Rate Hedging. Enter into before the date that is 90 days after
the Restatement Effective Date (or such later date to which the Administrative
Agent may agree in its sole discretion), and thereafter maintain at all times
for a period of at least two years after the Restatement Effective Date,
interest rate Swap Contracts on terms and with Persons reasonably satisfactory
to the Administrative Agent, covering a notional amount of not less than 50% of
the aggregate outstanding principal amount of the Term Loan from time to time.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations arising solely out of any Secured Cash
Management Agreement or Secured Hedge Agreement) hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding, no Loan Party
shall (nor permit any Inactive Subsidiary to), directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign,
file or authorize the filing under the Uniform Commercial Code of any
jurisdiction a financing statement that names such Loan Party as debtor, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01(b) and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted under
Section 7.02(d);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or, if more than 30 days, which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

97



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions (including zoning restrictions) and
other similar encumbrances or title defects affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) (or securing appeal or other surety bonds
related to such judgments);

(i) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens not otherwise permitted by this Section so long as (i) the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$2,000,000 at any time and (ii) the aggregate fair market value (determined as
of the date such Lien is incurred) of the assets encumbered thereby does not
exceed (as to the Loan Parties) $3,000,000 at any one time;

(k) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Domestic Subsidiary of the
Borrower or becomes a Domestic Subsidiary of the Borrower; provided that such
Liens were not created in contemplation of such merger, consolidation or
Investment, do not extend to any assets other than those of the Person merged
into or consolidated with the Borrower or such Domestic Subsidiary or acquired
by the Borrower or such Domestic Subsidiary and are not for Consolidated Funded
Indebtedness (other than purchase money indebtedness permitted under
Section 7.02(f));

(l) Liens arising in the ordinary course of business in favor of one or more
financial institutions in which any Loan Party maintains one or more deposit
accounts in the ordinary course of business securing usual and customary fees
and expenses (but not attorneys fees and expenses) directly relating to such
deposit accounts, provided that such Liens secure amounts outstanding for not
more than thirty days from the date of incurrence;

(m) precautionary Liens arising from filing UCC financing statements in respect
of operating leases, provided that such Liens do not extend to any assets other
than those subject of such operating lease;

(n) Liens attaching to brokerage or securities accounts with respect to
Investments permitted by Section 7.03 to secure usual and customary fees
incurred in the ordinary course in connection with the maintenance of such
brokerage or securities accounts; and

(o) to the extent constituting a Lien, non-exclusive licenses of IP Rights of a
Loan Party in the ordinary course of business and substantially consistent with
past practices for terms not exceeding five (5) years;

 

98



--------------------------------------------------------------------------------

provided, however, that this Section 7.01 shall not apply to treasury stock of
the Borrower to the extent constituting margin stock (within the meaning of
Regulation U of the FRB).

7.02. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of either (x) directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates or (y) forward purchasing commodities at a fixed price in
connection with any Loan Party’s operations and not for speculative purposes,
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(b) Indebtedness of (i) the Borrower owed to a Guarantor that is a Domestic
Subsidiary or (ii) a Guarantor that is a Domestic Subsidiary owed to the
Borrower or another Guarantor that is a Domestic Subsidiary;

(c) Indebtedness constituting the Obligations;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02(d)
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(e) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$5,000,000;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or any other Loan Party in the ordinary course of business against
insufficient funds, so long as such Indebtedness is repaid within three
(3) Business Days;

 

99



--------------------------------------------------------------------------------

(h) Indebtedness resulting from surety and appeal bonds incurred in the ordinary
course of business which, in each case, is consistent with past practices;

(i) Indebtedness incurred after the Restatement Effective Date under the Coke
Beverage Marketing Agreement (as in effect on the Original Closing Date) in an
aggregate principal amount not to exceed $1,000,000 at any one time outstanding;

(j) additional Indebtedness of the Loan Parties (not otherwise permitted under
this Section 7.02) in an aggregate principal amount not to exceed $10,000,000 at
any one time outstanding; and

(k) Indebtedness consisting of an obligation to pay a declared but yet unpaid
Restricted Payment, so long as the declaration of such Restricted Payment and
the proposed payment of such Restricted Payment was not prohibited hereunder.

7.03. Investments. Make or hold any Investments, except:

(a) Investments in the form of cash or Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and Guarantors
in an aggregate amount not to exceed $500,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

(c) (i) Investments by the Borrower and its Domestic Subsidiaries in their
respective Domestic Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Domestic Subsidiaries in Loan Parties that
are Domestic Subsidiaries, and (iii) Investments by the Borrower and its
Domestic Subsidiaries in Foreign Subsidiaries in an amount not to exceed
$1,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services or other grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;

(e) Guarantees permitted under Section 7.02(e);

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03(f);

 

100



--------------------------------------------------------------------------------

(g) the purchase or other acquisition, in a single or a series of related
transactions, of all of the Equity Interests in, or all or substantially all of
the property of, or all or substantially all of a business line or division
from, any Person that, upon the consummation thereof, will (in the case of an
acquisition of the Equity Interests in a Person) be wholly-owned directly by the
Borrower or one or more of the Guarantors (including as a result of a merger or
consolidation or as a result of the purchase or other acquisition from a
franchisee or licensee of a Loan Party of any restaurant operated by such
franchisee or licensee under a Franchise Agreement or License Agreement as a
bagel or café concept); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12 and/or, with respect to any newly-acquired assets,
the Borrower or such Guarantor shall comply with the requirements of
Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall comply with Section 7.07;

(iii) (A) such purchase or other acquisition shall not include or result in any
contingent liabilities that would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (B) the board
of directors (or equivalent governing body) of the Borrower or such Guarantor,
as the case may be, is approving such transaction on a non-hostile basis;

(iv) (A) immediately before and after giving pro forma effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (B) immediately after giving effect to such purchase or other acquisition,
the Borrower and its Domestic Subsidiaries shall be in pro forma compliance with
the covenant set forth in Section 7.11(b), such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby;

(v) immediately before and after giving effect to any such purchase or other
acquisition, the Consolidated Leverage Ratio for the Measurement Period most
recently completed, on a Pro Forma Basis, shall not be greater than 0.25 less
than the Consolidated Leverage Ratio required for such Measurement Period in
accordance with Section 7.11(a), such compliance to be determined on the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b);

(vi) (A) for each purchase or other acquisition with aggregate purchase
consideration of greater than $2,000,000, the Borrower shall have delivered to
the Administrative Agent and each Lender, at least 5 Business Days prior to the
date on which any such purchase or other acquisition is to be consummated, a
certificate of a Responsible Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
certifying that all of the requirements set forth in this clause (g) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition, which such certificate shall be accompanied by such
supporting documentation as may be required to demonstrate compliance with
clauses (iv), (v) and (vii) herein; and (B) all financial information in respect
of such purchase or other acquisition reasonably requested by the Administrative
Agent shall be in form, scope and substance satisfactory to the Administrative
Agent;

 

101



--------------------------------------------------------------------------------

(vii) after giving effect to such purchase or other acquisition, the Excess
Revolving Availability shall not be less than $15,000,000;

(viii) any and all consents and approvals of any Governmental Authority or
landlord consents, in each case required or necessary for the consummation of
such purchase or other acquisition, shall have been received;

(ix) for each purchase or other acquisition with aggregate purchase
consideration of greater than $2,000,000, the Borrower shall have delivered to
the Administrative Agent and each Lender at least 5 Business Days prior to the
consummation of such purchase or other acquisition, copies, certified by a
Responsible Officer of the Borrower to be true and complete of the purchase and
sale documents, together with a complete set of schedules, exhibits, side
letters and all other documents, instruments and other material agreements
executed in connection with such purchase or other acquisition in form and
substance satisfactory to the Administrative Agent; and

(x) the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that all liens and
encumbrances with respect to the property purchased or otherwise acquired, other
than Liens permitted under Section 7.01, have been discharged in full or
arrangements therefor reasonably satisfactory to the Administrative Agent have
been made;

(h) Investments under any Swap Agreement permitted under Section 7.02(a);

(i) any repurchase of shares of the Borrower’s Equity Interests permitted under
Section 7.06;

(j) Investments consisting of pledges and deposits permitted under Section 7.01;

(k) Investments consisting of endorsements for collection or deposit in the
ordinary course of business consistent with past practices;

(l) Investments resulting from non-cash consideration received in connection
with Dispositions permitted by Section 7.05 so long as the amount of such
non-cash consideration is permitted by Section 7.05;

(m) any Loan Party may create a new Subsidiary, subject to Section 6.12;

(n) loans to franchisees and area developers of brands or concepts owned or
operated by any Loan Party or its Subsidiaries, in an amount not to exceed
$4,000,000 in the aggregate at any time; and

(o) other Investments not exceeding $1,000,000 in the aggregate in any Fiscal
Year of the Borrower.

 

102



--------------------------------------------------------------------------------

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

(a) any Guarantor that is a Domestic Subsidiary may merge or consolidate with
(i) the Borrower; provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Guarantors that are Domestic
Subsidiaries.

(b) any Loan Party (other than the Borrower) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Loan Party that is a Domestic Subsidiary;

(c) in connection with any purchase or acquisition permitted under
Section 7.03(g), any Domestic Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that the Person surviving such merger shall be the
Borrower or, if the other Person is not the Borrower, another Loan Party that is
a Domestic Subsidiary; and

(d) any Loan Party may dissolve any Inactive Subsidiary.

7.05. Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business or other assets
(including abandonment of any IP Rights) to the extent the Loan Parties have
determined in their reasonable business judgment that such assets are no longer
useful in the business of the Loan Parties;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Borrower or any Guarantor to the Borrower or
to another Guarantor that is a Domestic Subsidiary;

(e) [intentionally omitted];

(f) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five
(5) years;

(g) sales or discounts without recourse of accounts receivable or notes
receivable arising in the ordinary course of business;

(h) leases and subleases of real property entered into by Loan Parties and their
Domestic Subsidiaries, as lessors or sublessors, in the ordinary course of
business at arm’s length and on market terms;

 

103



--------------------------------------------------------------------------------

(i) so long as no Event of Default is then existing or would resulting
therefrom, licenses of IP Rights to a present or future franchisee of any Loan
Party, subject to franchisee and royalty arrangements entered into on an arm’s
length basis and in the ordinary course of business;

(j) Dispositions of the Equity Interests or the assets of any Inactive
Subsidiary;

(k) Dispositions of assets not otherwise permitted under clauses (a)-(j) above
or clause (l) below not to exceed (A) $10,000,000 in the aggregate for any
calendar year and (B) $30,000,000 in the aggregate from and after the
Restatement Effective Date; and

(l) Dispositions of property by the Borrower or any Domestic Subsidiary
consisting solely of one or more manufacturing or commissary businesses or
divisions, which are owned by such Person as of November 28, 2011;

provided, however, that (x) any Disposition pursuant to this Section 7.05 (other
than clause (d)) shall be for fair market value, (y) at least eighty percent
(80%) of the consideration received by the Loan Parties in connection with any
Disposition pursuant to this Section 7.05 (other than clauses (d) and (l)) shall
be in the form of cash received on the consummation of such Disposition and
(z) this Section 7.05 shall not apply to treasury stock of the Borrower to the
extent constituting margin stock (within the meaning of Regulation U of the
FRB).

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or, in the case of any Subsidiary of the Borrower, issue or sell any Equity
Interests, except that:

(a) each Subsidiary of the Borrower may make Restricted Payments to the Borrower
and any Subsidiaries of the Borrower that are Guarantors, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) the Borrower and each of its Domestic Subsidiaries may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

(c) so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom,
the Borrower may purchase, redeem or otherwise acquire, in a single transaction
or a series of related transactions, Equity Interests issued by it; provided
that (i) the aggregate amount of such purchases, redemptions and acquisitions
made from and after the Restatement Effective Date shall not exceed $20,000,000,
(ii) immediately after giving effect to such transactions, (x) the Borrower and
its Domestic Subsidiaries shall be in pro forma compliance with the financial
covenant set forth in Section 7.11(b), such compliance to be determined on the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such transactions had been
consummated as of the first day of the fiscal period covered thereby, (y) the
Excess Revolving Availability shall not be less than $25,000,000, and (z) on a
Pro Forma Basis, the Consolidated Leverage Ratio for the Measurement Period most
recently completed shall not be greater than the lesser of (1) 3.00:1.00 and
(2) 0.25 less than the Consolidated Leverage Ratio

 

 

104



--------------------------------------------------------------------------------

required for such Measurement Period in accordance with Section 7.11(a), such
compliance to be determined on the financial information most recently delivered
to the Administrative Agent pursuant to Section 6.01(a) or (b), and (iii) prior
to consummating such transactions pursuant to this clause (c), the Borrower
shall deliver to the Administrative Agent (x) evidence reasonably satisfactory
to the Administrative Agent that the conditions set forth herein shall have been
met, (y) all financial information in respect of such transactions reasonably
requested by the Administrative Agent, which shall be in form, scope and
substance reasonably satisfactory to the Administrative Agent and (z) a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions contained in this clause (c), as applicable, have been satisfied and
after giving pro forma effect to such payment, attesting as to the Solvency of
the Loan Parties on a consolidated basis;

(d) so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom,
the Borrower may declare and pay cash dividends to the holders of its Equity
Interests; provided that (i) the aggregate amount of such dividends made from
and after the Restatement Effective Date shall not exceed $10,000,000,
(ii) immediately after giving effect to such dividend, (x) the Borrower and its
Domestic Subsidiaries shall be in pro forma compliance with the financial
covenant set forth in Section 7.11(b), such compliance to be determined on the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such dividend had been paid as of
the first day of the fiscal period covered thereby, (y) the Excess Revolving
Availability shall not be less than $25,000,000, and (z) on a Pro Forma Basis,
the Consolidated Leverage Ratio for the Measurement Period most recently
completed shall not be greater than the lesser of (1) 3.00:1.00 and (2) 0.25
less than the Consolidated Leverage Ratio required for such Measurement Period
in accordance with Section 7.11(a), such compliance to be determined on the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b), and (iii) the Borrower shall deliver to the
Administrative Agent (x) evidence reasonably satisfactory to the Administrative
Agent that the conditions set forth herein shall have been met, (y) all
financial information in respect of such dividend reasonably requested by the
Administrative Agent, which shall be in form, scope and substance reasonably
satisfactory to the Administrative Agent and (z) a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions contained in
this clause (d), as applicable, have been satisfied and after giving pro forma
effect to such dividend, attesting as to the Solvency of the Loan Parties on a
consolidated basis;

(e) so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom,
the Borrower may, exclusive of any transactions permitted by clauses (c) and
(d) above, purchase, redeem or otherwise acquire, in a single transaction or a
series of related transactions, Equity Interests issued by it and may declare
and pay cash dividends to the holders of its Equity Interests in an amount which
shall not exceed in the aggregate, as to all such transactions and dividend
payments made in any Fiscal Year in accordance with this clause (e), an amount
equal to 100% of Excess Cash Flow for the immediately prior Fiscal Year;
provided that (i) immediately after giving effect to such transaction and/or
dividend, (x) the Borrower and its Domestic Subsidiaries shall be in pro forma
compliance with the financial covenant set forth in Section 7.11(b), such
compliance to be determined on the financial information most recently delivered
to the Administrative Agent pursuant to Section 6.01(a) or (b) as though such
transaction and/or dividend had been

 

105



--------------------------------------------------------------------------------

consummated and/or paid as of the first day of the fiscal period covered
thereby, (y) the Excess Revolving Availability shall not be less than
$25,000,000, and (z) on a Pro Forma Basis, the Consolidated Leverage Ratio for
the Measurement Period most recently completed shall not be greater than (A) in
the case of any such transaction and/or dividend occurring prior to the delivery
to the Administrative Agent of financial statements for the third Fiscal Quarter
of 2013 pursuant to Section 6.01(b), 3.25:1.00, and (B) at all times thereafter,
the lesser of (1) 3.00:1.00 and (2) 0.25 less than the Consolidated Leverage
Ratio required for such Measurement Period in accordance with Section 7.11(a),
such compliance to be determined on the financial information most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b),
(ii) any unused portion of the amount permitted to fund such transactions and/or
dividends in any Fiscal Year as set forth above may be carried over for the
purpose of funding such transactions and/or dividends in successive Fiscal
Years; and (iii) the Borrower shall deliver to the Administrative Agent
(x) evidence reasonably satisfactory to the Administrative Agent that the
conditions set forth herein shall have been met, (y) all financial information
in respect of such transactions and/or dividend reasonably requested by the
Administrative Agent, which shall be in form, scope and substance reasonably
satisfactory to the Administrative Agent and (z) a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions contained in
this clause (e), as applicable, have been satisfied and after giving pro forma
effect to such transactions and/or dividend, attesting as to the Solvency of the
Loan Parties on a consolidated basis;

(f) so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom,
the Borrower may make management fees to the Equity Investors so long as
(i) such management fees are subject to subordination provisions satisfactory to
the Administrative Agent and (ii) such management fees do not exceed $1,000,000
on an annual basis;

(g) so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom,
the Borrower may, on or prior to December 31, 2012, declare and pay a one-time
cash dividend to the holders of its Equity Interests in an amount which shall
not exceed $70,000,000 in the aggregate; provided that (x) immediately after
giving effect to the declaration of such dividend, on a Pro Forma Basis, the
Consolidated Leverage Ratio for the Measurement Period most recently completed
shall not be greater than 3.00:1.00, such compliance to be determined on the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b), and (y) the Borrower shall deliver to the
Administrative Agent a certificate signed by a Responsible Officer of the
Borrower certifying that the conditions contained in this clause (g), as
applicable, have been satisfied and after giving pro forma effect to such
dividend, attesting as to the Solvency of the Loan Parties on a consolidated
basis; and

(h) so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom,
the Borrower may declare and pay Restricted Payments in an amount which shall
not exceed $1,500,000 in the aggregate, to Persons that, as of the record date
for the dividend permitted under clause (g) above, held unvested restricted
Equity Interests in the Borrower, such Restricted Payments to be paid on or
promptly following the date such unvested restricted Equity Interests vest.

 

106



--------------------------------------------------------------------------------

7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by any Loan Party
on the date hereof or any business substantially related or incidental thereto.
Own, operate or franchise any restaurant concept other than a bagel or café
restaurant concept.

7.08. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the relevant Loan Party as would be obtainable by such Loan Party at the time in
a comparable arm’s length transaction with a Person other than an Affiliate of
the Borrower, except that any Loan Party (other than a Foreign Subsidiary) may
enter into any transaction with any other Loan Party (other than a Foreign
Subsidiary) to the extent permitted under this Agreement.

7.09. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary of the Borrower to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to,
repay Indebtedness owing to, or invest in the Borrower or any Guarantor, except
for any agreement in effect on the date hereof and set forth on Schedule 7.09,
(ii) of any Subsidiary of the Borrower to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any of its Subsidiaries to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit (x) any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.02(f)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness, (y) restrictions on assets subject to
agreements for permitted Dispositions under Section 7.05 (such restrictions to
be limited to the assets subject to such Dispositions) and (z) restrictions in
lease agreements restricting the Loan Parties from assigning or pledging their
rights under such lease agreements; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11. Financial Covenants.

 

107



--------------------------------------------------------------------------------

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the end of any Fiscal Quarter of the Borrower ending during the periods set
forth below to be greater than the ratio set forth below opposite such
applicable period:

 

Period

   Maximum
Consolidated
Leverage Ratio   Restatement Effective Date through the ending date of the third
Fiscal Quarter of 2013      3.50:1.00    The first day of the fourth Fiscal
Quarter of 2013 through the ending date of the third Fiscal Quarter of 2014     
3.25:1.00    The first day of the fourth Fiscal Quarter of 2014 through the
ending date of the third Fiscal Quarter of 2015      3.00:1.00    The first day
of the fourth Fiscal Quarter of 2015 through the ending date of each Fiscal
Quarter thereafter      2.75:1.00   

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter of the Borrower ending
during the periods set forth below to be less than the ratio set forth opposite
such applicable period:

 

Period

   Minimum
Consolidated
Fixed Charge
Coverage Ratio   Restatement Effective Date through the ending date of the third
Fiscal Quarter of 2013      1.30:1.00    The first day of the fourth Fiscal
Quarter of 2013 through the ending date of each Fiscal Quarter thereafter     
1.35:1.00   

7.12. Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for the Borrower and its Domestic Subsidiaries,
$32,000,000 per Fiscal Year; provided, however, that if as of the last day of
any Fiscal Year, the Loan Parties have not made Capital Expenditures during such
Fiscal Year in an aggregate amount equal to $32,000,000, then so long as no
Event of Default is then continuing (or, if an Event of Default is continuing as
of the last day of the relevant Fiscal Year, at such time as the relevant
Event(s) of Default are no longer continuing), an amount equal to the lesser of
(i) 50% of the unused portion of such permitted Capital Expenditure for such
Fiscal Year (i.e., 50% of an amount equal to $32,000,000 less the amount of
Capital Expenditures made during such Fiscal Year) and (ii) $8,000,000, may be
carried over for expenditure in the immediately following Fiscal Year.

7.13. Amendments of Organization Documents. Amend any of its Organization
Documents in a manner adverse to the Administrative Agent or the Lenders.

 

108



--------------------------------------------------------------------------------

7.14. Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) its Fiscal Year or
Fiscal Quarters.

7.15. Amendment, Etc. of Indebtedness and Material Contracts.

(a) Amend, modify or change in any manner any term or condition of any
Indebtedness set forth in Schedule 7.02(d) in a manner adverse to the
Administrative Agent or the Lenders, except for any refinancing, refunding,
renewal or extension thereof permitted under Section 7.02(d) or (b) take any
action, including, without limitation, the cancellation, termination, amendment,
modification or change of any Franchise Agreement or License Agreement that
would reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect.

7.16. Inactive Subsidiaries. Permit any Inactive Subsidiary to engage in any
business or activity or own any assets or incur any Indebtedness or other
liabilities other than (a) maintaining its organizational existence,
(b) participating in tax and accounting administrative activities, and
(c) activities incidental to the businesses or activities described in clauses
(a) and (b) of this Section 7.16.

7.17. Sale-Leaseback Transactions. Enter into, or create, incur, assume or
suffer to exist any obligation in respect of any sale-leaseback transaction.

7.18. Sanctions. Permit any Loan or the proceeds of any Loan to be used,
directly or indirectly, by a Loan Party, any Affiliate of a Loan Party or, to
the knowledge of any Loan Party, any other Person, for any of the following
purposes: (i) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (ii) to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (iii) in any other
manner that will result in any violation by any Person (including any Lender,
any Arranger, the Administrative Agent, the L/C Issuer or the Swing Line Lender)
of any Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. So long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (except Obligations arising solely out
of any Secured Cash Management Agreement or Secured Hedge Agreement; provided
that the exception contained in this parenthetical shall not apply to clause
(a) below which shall, in the event triggered, constitute an Event of Default if
any Obligation remains unpaid or unsatisfied (including Obligations arising out
of any Secured Cash Management Agreement or Secured Hedge Agreement)) hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three (3) Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) pay within 5 days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

 

109



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 6.03(a), 6.05(a), 6.07,
6.10, 6.11, 6.15, 6.17, or Article VII, or (ii) any of Section 6.01, 6.02, 6.03
(other than clause (a) thereof), 6.08, or 6.12 and such failure shall continues
for three (3) Business Days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date upon which a Responsible
Officer knew or should have known of such failure or (ii) the date upon which
notice thereof is given to the Borrower by the Administrative Agent or any
Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (except that such materiality qualifier will not be
applicable to any representation, warranty, statement or certification that is
already qualified or modified by materiality in the text thereof) when made or
deemed made; or

(e) Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(after the expiration of any applicable grace or cure periods set forth therein)
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as defined in such Swap Contract)
under such Swap Contract as to which a Loan Party is an Affected Party (as
defined in such Swap Contract) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the

 

110



--------------------------------------------------------------------------------

benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 45 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $5,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 20 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower or an ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted under Section 7.01) on the Collateral purported to
be covered thereby.

 

111



--------------------------------------------------------------------------------

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.13 and 2.14 be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

112



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then due and owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14;

Sixth, to all other Obligations; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank not a party to the Credit Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof,

 

113



--------------------------------------------------------------------------------

together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys in fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

(c) It is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in

 

114



--------------------------------------------------------------------------------

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with

 

115



--------------------------------------------------------------------------------

legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more co-agents, sub-agents and attorneys in
fact appointed by the Administrative Agent. The Administrative Agent and any
such co-agent, sub-agent and attorney in fact may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article IX shall apply to any such
co-agent, sub-agent and attorney in fact and to the Related Parties of the
Administrative Agent and any such co-agent, sub-agent and attorney in fact, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall

 

116



--------------------------------------------------------------------------------

continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and Section 3.07 and other than any rights
to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Revolving Credit Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Revolving Credit Lenders to make Base Rate Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment by the Borrower of a successor L/C Issuer
or Swing Line Lender hereunder (which successor shall in all cases be a
Revolving Credit Lender other than a Defaulting Lender), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as applicable,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent, the L/C Issuer or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit

 

117



--------------------------------------------------------------------------------

analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, joint bookrunners, joint lead arrangers, documentation
agents or syndication agents listed on the cover page hereto shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

118



--------------------------------------------------------------------------------

9.10. Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty and
Security Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder (provided, for the avoidance of doubt, that any
such transaction requiring an amendment, waiver or consent pursuant to
Section 10.01 to be permitted hereunder that would release all or substantially
all of the value of the guaranty under the Guaranty and Security Agreement,
other than a transaction described in Section 9.10(a)(i), shall be subject to
the written consent of each Lender pursuant to Section 10.01(h)); and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and Security Agreement
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty and Security Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

119



--------------------------------------------------------------------------------

9.11. Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty and Security Agreement, or any Collateral by virtue of the provisions
hereof or of the Guaranty and Security Agreement or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.02 as to any Credit Extension
under (i) the Revolving Credit Facility without the written consent of the
Required Revolving Lenders or (ii) the Term Facility without the written consent
of the Required Term Lenders;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

120



--------------------------------------------------------------------------------

(e) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (A) if such Facility is the Term Facility, the Required Term
Lenders, and (B) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the guaranty under the
Guaranty and Security Agreement, without the written consent of each Lender,
except to the extent the release of any Domestic Subsidiary from the Guaranty
and Security Agreement is permitted pursuant to Section 9.10 (in which case such
release may be made by the Administrative Agent acting alone); or

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights and
duties of the Swing Line Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

121



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, but subject to Sections
2.16 and 2.17 to the extent applicable, this Agreement may be amended with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional revolving credit or term loan
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

10.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, any Inactive Subsidiary, the
Administrative Agent, the L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the

 

122



--------------------------------------------------------------------------------

Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Swing Line Lender, the L/C Issuer or any Loan
Party may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent

 

123



--------------------------------------------------------------------------------

from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Loan Party shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of such
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the

 

124



--------------------------------------------------------------------------------

pendency of a proceeding relative to any Loan Party under any Debtor Relief Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent and all costs and expenses incurred by the Administrative
Agent and its counsel in connection with the perfection and priority of the
security interests and Liens granted to the Administrative Agent pursuant to the
Loan Documents, which may include complete UCC and other lien searches and
requests for information listing the filings referenced in Section 4.01(a)(xii)
and post filing confirmatory searches and any amendments or modifications
thereto), in each case, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications, waivers or other supplements of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), the due diligence undertaken in connection
therewith and any other aspect of the Transaction, (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of counsel), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.04, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any co-agent, sub-agent and attorney in fact thereof),
the Arrangers, each Lender and the L/C Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including, without limitation, the fees,
charges and disbursements of any counsel for any Indemnitee and any settlement
costs), and shall indemnify and hold harmless each Indemnitee from all fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any co-agent, sub-agent and attorney in fact thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents

 

125



--------------------------------------------------------------------------------

(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for a breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
co-agent, sub-agent or attorney in fact thereof), the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such co-agent, sub-agent or
attorney in fact), the L/C Issuer, the Swing Line Lender or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such co-agent, sub-agent or
attorney in fact), the L/C Issuer or the Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such co-agent, sub-agent or attorney in fact), L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

126



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than 10 Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
the L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section 10.06 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

127



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in paragraph (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans (it being
understood that any assignment by a Lender hereunder shall consist of a pro rata
portion of both its Revolving Credit Commitments and its outstanding Term
Loans);

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

 

128



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C) the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment under
the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

129



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

130



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent (and subject to the same limitations) as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) [Intentionally Omitted].

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America

 

131



--------------------------------------------------------------------------------

assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Revolving Credit
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.07, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.16(c) or Section 2.17(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or similar transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 10.07 or (y) becomes available to the
Administrative Agent, any Lender, the L/C

 

132



--------------------------------------------------------------------------------

Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower. For purposes of this Section 10.07,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.07 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In the event that any Lender is required to disclose
Information pursuant to clauses (b) or (c) above, such Lender agrees, to the
extent that it is commercially reasonable and not in violation of applicable
Law, to provide the Borrower with prior notice of such required disclosures.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such other Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

133



--------------------------------------------------------------------------------

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent, the L/C Issuer or any joint lead arranger constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement

 

134



--------------------------------------------------------------------------------

relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13. Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

135



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY, OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

136



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower and its respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
Loan Party has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents, (ii) (A) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties or any of their respective Affiliates, or any
other Person and (B) none of the Administrative Agent, any Arranger or any
Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, and
(iii) the Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Administrative Agent, any Arranger or any Lender has
any obligation to disclose any of such interests to the Loan Parties or any of
their respective Affiliates. To the fullest extent permitted by law, each Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

137



--------------------------------------------------------------------------------

10.18. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19. Advertisement, Promotion and Marketing. The Administrative Agent and each
Lender may, upon receipt of the prior written consent of the Borrower, include
references to any Loan Party, and utilize any logo or other distinctive symbol
associated with any Loan Party, in connection with any advertising, promotion or
marketing undertaken by the Administrative Agent or such Lender.

10.20. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21. Transitional Arrangements. On the Restatement Effective Date, this
Agreement shall amend and restate and supersede the Existing Credit Agreement in
its entirety, except as provided in this Section 10.21. On the Restatement
Effective Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents, the Existing Revolving Credit Loans shall continue as Revolving
Credit Loans under this Agreement, the Existing Term Loans shall continue as
Term Loans under this Agreement and the Existing Letters of Credit issued by the
L/C Issuer for the account of the Borrower or any Guarantor prior to the
Restatement Effective Date shall continue as Letters of Credit under this
Agreement, and the grant of security interests and Liens in the Collateral by
the Borrower and the Guarantors under the Existing Credit Agreement and the
other “Loan Documents” (as defined in the Existing Credit Agreement) shall
continue under this Agreement and the other Loan Documents, and shall not in any
event be terminated, extinguished or annulled but shall hereafter continue to be
in full force and effect and be governed by this Agreement and the other Loan
Documents. All Obligations under the Existing Credit Agreement and the other
“Loan Documents” (as defined in the Existing Credit Agreement) shall continue to
be outstanding except as expressly modified by this Agreement and shall be
governed in all respects by this Agreement and the other Loan Documents, it
being agreed and understood that this Agreement represents a modification of,
and does not constitute a novation, satisfaction, payment or reborrowing of any
Obligation under, the Existing Credit Agreement or any other “Loan Documents”
(as defined in the Existing Credit Agreement), nor does it operate as a waiver
of any right, power or remedy of the Administrative Agent, the L/C Issuer or any
Lender under any “Loan Documents” (as defined in the Existing Credit Agreement).
In the event that any payment made by any Loan Party under the Existing Credit

 

138



--------------------------------------------------------------------------------

Agreement must be disgorged or otherwise returned by any Lender thereunder, such
Lender shall be entitled to the benefits of the Existing Credit Agreement and
the Loan Parties shall unconditionally be obligated to repay the same along with
any applicable interest and fees. All interest, fees and expenses, if any, owing
or accruing under or in respect of the Existing Credit Agreement through the
Restatement Effective Date shall be calculated as of the Restatement Effective
Date (pro rated in the case of any fractional periods), and shall be paid on the
Restatement Effective Date. The Loan Parties acknowledge, represent and warrant
that, as of the Restatement Effective Date, they have no claims, defenses or
offsets with respect to the Existing Credit Agreement or any of the “Loan
Documents” (as defined in the Existing Credit Agreement) and that immediately
prior to the effectiveness of this Agreement, the Existing Credit Agreement and
such other Loan Documents are valid, binding and enforceable in accordance with
the terms thereof.

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

EINSTEIN NOAH RESTAURANT GROUP, INC. By:   /s/ Emanuel P.N. Hilario Name:  
Emanuel P.N. Hilario Title:   Chief Financial Officer

 

GUARANTORS: EINSTEIN AND NOAH CORP. By:   /s/ Emanuel P.N. Hilario Name:  
Emanuel P.N. Hilario Title:   Treasurer

 

EINSTEIN/NOAH BAGEL PARTNERS, INC. By:   /s/ Emanuel P.N. Hilario Name:  
Emanuel P.N. Hilario Title:   Treasurer

 

CHESAPEAKE BAGEL FRANCHISE CORP. By:   /s/ Emanuel P.N. Hilario Name:   Emanuel
P.N. Hilario Title:   Treasurer

 

I. & J. BAGEL, INC. By:   /s/ Emanuel P.N. Hilario Name:   Emanuel P.N. Hilario
Title:   Treasurer

 

MANHATTAN BAGEL COMPANY, INC. By:   /s/ Emanuel P.N. Hilario Name:   Emanuel
P.N. Hilario Title:   Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Kelly Weaver Name:  
Kelly Weaver Title:   AVP



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:   /s/
John H. Schmidt Name:   John H. Schmidt Title:   Senior Vice President



--------------------------------------------------------------------------------

[OTHER LENDERS]